>

plaint, but if you claim to have a defense

ys as specified herein and also file the originai in

ppear personally in court to answer the com

py of your written answer within 20 da

NOTICE TO DEFENDANT - You need not a

either you or your attorney must serve a co

Case 1:19-cv-11258-ADB Document1-1 Filed 06/06/19 Page 1 of 80

__ Soak
| & -,
bs COMMONWEALTH OF MASSACHUSETTS
. LAND COURT
Commenw DEPARTMENT OF THE TRIAL COURT
of ‘
Isassachusstip | CIVIL ACTION

 
 
 

No, 19 MISC 000265

Brooks and Lloyd Jennings, as Trusteer of EH@ L&B Realty THIst:
es Dimakis d/b/a Mark's Deli; and Stavros Dimaxis as Trustee of Evthokia Realty

Hh. Soatt Gqatiads Plaintifi(s)
Former Ghieheted a
Deputy Sherif, «|

Middlesex County
LLU’ Pineau Projects, LLC; and The Westland Group LL

 

 
 

Constabitiety ‘@f Haverhill; Haverhill Stem,

“ov aral Munichoalitvage a ,
* cinterested Paty’ Defendant(s)

   

 

SUMMONS

he above-named Defendant: crry oF HAVERETILL

You are hereby summohed and required to serve upon Nathanson & Goldberg, P.C., ATIN: Alvin S.
Nathanson, Esq. and Scott A. Schlager, Esq.

Plaintiffs attorney, whose address is Two Atlantic Ave,, 5th FL.. Boston, MA 02110 ,an answer
to the complaint which is herewith served upon you, within 20 days after service of this summons upon you,
exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the
relief demanded in the complaint. You are also required to file your answer to the conyplaint in the office
of the Recorder of this court at Three Pemberton Square, Room 507, Boston, MA 02108 either before service
upon. plaintiffs attorney or within a reasonable time thereafter.

Unless otherwise provided by Rule 13(a), your answer must state as a counterclaim any claim which
you may have against the plaintiffwhich arises out of the transaction or occurrence that is the subject matter
of the plaintiff's claim or you will thereafter be barred from making such claim in any other action.

 

 

 

8

2

8

e Witness, Gordon H. Piper, Chief Justice, at Boston,

5

a

&

3

G ft oo} i

2 yt i my i
Pulnortl ‘ Vathasen
z Recorder

SY NOTES

SL. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure.

= 2, When more than one defendant is involved, the names of all defendants should appear in the caption. Ifa separate

summons is used for each defendant, each should be addressed to the particular defendant.
3. TO PLAINTIFF'S ATTORNEY: PLEASE CIRCLE TYPE OF ACTION INVOLVED
(1) EQUITY — (2) OTHER
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 2 of 80

 

  

 

 

 

  

 

 

 

mo DOCKET NUMBER
SUMMONS and HEARING NOTICE Commonwealth of Massachusetts <r»
for Preliminary Injunction 19 MISC 000265 : Land Court :
[[] Lis Pendens Department of The Trial Court
CASE NAME: COURT ADDRESS & PHONE NUMBER
m Land Court
J. Bradford Brooks Trustee of the L&B Realty Trugfy@ral. Three Pemberton Sauare
Plaintifi(s) FY Re Room 507
v. Boston, MA 02108
City of Haverhill , et al. Commonwoatth (617)788-7470
Defendant(s) or

Massachusetts

 

 

PLAINTIFF'S ADDRESS TO SERVE RESPONSE TO COMPLAINT HEARING DATE AND TIME

2019 at 12:00 PM

 

Alvin S Nathanson, Esq.
Nathanson & Goldberg, P.C.

 

 

 

 

 

 

2 Atlantic Ave R. Son Gonfrade [ASSIGNED JUSTICE
Fifth Eloor Fomer Chiet-cra Hon. Robert B. Foster
Deputy Sheriff,
Boston, MA 02110 Cou
Middlesex County . :
C eof Daily courtroom assignments are
Several Municipalities  [POSted in the 5th floor lobby.
Disinterestod Party
TO THE DEFENDANT: City of Haverhill Notary Pybite F

    

ey J ~
ba ae rene es
ya d

| em Dey hi: 6/y 09
This Summons lets you know that the Plaintiff fia suit against you in the/Land Court. A copy of
Plaintiffs Complaint filed against you is attached to this Summons. The Plaintiff has also filed with the Court the
following application(s), which are either included in the Complaint or attached to this Summons:

[_] Application for Approval of a Memorandum of Lis Pendens (request for a document that can be
recorded in the Registry of Deeds to notify others of this pending lawsuit involving or affecting certain property).

x Application for Preliminary Injunction (request for an order from the court compelling a party to do or
refrain from doing a specified act). — ‘

A hearing in this matter is scheduled before a judge on the date and time shown above.
You must appear at this hearing if you wish to be heard on whether the Court should grant the application(s).

[ If this box is checked, ihe judge has issued a Temporary Restraining Order, which is in effect now
and stays in effect until the scheduled hearing is held. (See separate Temporary Restraining Order
attached to this Notice.)

lf you believe you will need the services of an interpreter, a hearing assistance device, or any other
accommodation, please contact the Sessions Clerk for the Assigned Justice to make the necessary arrangements
as soon as possibie before the scheduled hearing. To find Sessions Clerk contact information, call the phone
number fisted above or search “Land Court Session Clerk" at www.mass. gov.

 

YOU MUST ACT PROMPTLY TO PROTECT YOUR INTERESTS

To protect your interests, you must respond to this lawsuit in writing within 20 days. !f you do not
respond, you may lose the chance to tell your side, and the Court may decide the case against you by default and
award the Plaintiff everything askéd for in the Complaint. If you need more time to respond, you may request an
extension of time from the Assigned Justice by filing a written motion.

 

(Continued on Page 2)

 

 

O49SAHN (12-2018) www.mass.gov/courts/landcourt Printed: 05/31/2019 8:50:15 AM Page 1 of 2
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 3 of 80

 

DOCKET NUMBER
SUMMONS and HEARING NOTICE Commonwealth of Massachusetts .<-

for 8% Preliminary Injunction 19 MISC 000265 Land Court
[-] Lis Pendens Department of The Trial Court

 

 

 

 

To respond, you must: i
1. File your response with the Land Court Recorder's Office at the court address listed on Page 1;

AND
2. Serve a copy of your response on the Plaintiff in accordance with the Massachusetts Rules of Civil

Procedure.

Many Land Court cases are complex and you may wish to get legal help from a lawyer. One form
of legal heip is Limited Assistance Representation (LAR), where an attorney represents or assists you with part,
but not all, of your case. Information about LAR is available at www.mass.gov.

If you do not get legal help, some basic information for people who represent themselves in court is available by
searching "Courts Self Help" at www.mass.gov. The Rules of Civil Procedure and court rules may be found by
searching "Court Rules" at www.mass.gov.

Required information on all court filings. The “docket number" appearing at the top of this notice is the
number assigned to this particular case and must appear on all documents you file with this Court. As the person
being sued, you are the "Defendant" and you should refer to yourself as the Defendant in all your filings.

 

WITNESS DATE ISSUED: RECORDER: Deborah J. Patterson
Hon. Gordon H. Piper, Chief Justice May 30, 2019 Delonas. Vathrser

 

 

 

RETURN OF SERVICE

(for use by person making service on behalf of Plaintiff)
| certify that on _, | served a copy of the within Summons, together

with a copy of the Complaint in this case, upon the named Defendant in the following manner (see Mass. R. Civ. P. 4

(a)(1)-(5)):

 

 

 

 

 

 

 

 

 

 

DATED: SIGNATURE:

 

x

 

 

 

 

 

O49SAHN (12-2018} www.mass.gov/courtsandcourt Printed: 05/31/2019 8:50:15 AM Page 2 of 2
. Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 4 of 80

OURT

fr
ie

LAR:
i

 

- 4 ve
prt 1

COMMONWEALTH OF MASSACHUSETTS

he

LAND COURT DEPARTMENTEO FA 396

  
 
  

_ ' ESSEX, SS.

 

EOATSNaSEs, cosre ny

- d/b/a Mark’s Deli; and STAVROS DIMAKIS
as TRUSTEE of EVTHOKIA REALTY TRUS:

   

: Vs.

  

Sesit Gonirade

: Chie?-civl

‘CITY OF HAVERHILL; HAVERHILL are et .

STEM, LLC; PINEAU PROJECTS, LLC Wldetesex County : En
~ and THE WESTLAND ) Constable of : Justice

: GROUP LLC. Sdverel Municipalities,

Kieintorested
MOTION FOR arronTyngt AS) aa Roca sp
| | UNDER NLR.Civ.e. a WY Yes

Now come the plaintiffs in the above- captioned action and moves this Honorable Court

 

 

. | pursuant to Rule 4, 4.1 and 4.2 of the Massachusetts Rules of Civil Procedure that this Court
appoint Constable Scott Gonfrade of Framingham, MA (formerly Chief of the Civil Division of
the Middlesex Deputy Sheriffs Office) and licensed as a Constable in varlous cities and towns
“as process server in this matter during the pendency of this case in order to assure a substantial
“savings in time and cost. Plaintiff states that said appointment is required to effectuate speedy
“service of process. The undersigned swears that to the best of their knowledge and belief, the
“person to be appointed is eighteen years of age or over and is not a party in this case,

| As grounds therefore, the plaintiff states that to the best of its knowledge and belief the
‘person to be appointed process server is a constable duly licensed to serve process in the
‘Commonwealth of Massachusetts and has had extensive experience in serving civil process in all

.of the Trial Courts in the Commonwealth.
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 5 of 80

| DATE: May 30, 2019

; This action came on for hearing before the Court,
. Plaintiff's Motion for Appointment of a Person to Serve Process, and thereupon, after

- consideration thereof, it is ORDERED AND ADJUSDGED that Scott Gonfrade be appointed
special process server for the express purpose of serving any and all process in this action
pursuant to Massachusetts Rule 4, 4.1 and 4.2 of Civil Procedures, -

| -Date:

By:

Respectfully submitted,
PLAINTIFFS’,

By their attorneys,

an (pa

Alvin S. Nathanson, BBO # 367480
Scott A. Schlager, BBO #695421
NATHANSON & GOLDBERG, A
PROFESSIONAL CORPORATION
Two Atlantic Avenue, 5" Floor
Boston, MA 02109

Tel: (617) 210-4800

Fax: (617) 210-4824
asn@natgolaw.com.
sas(@natgolaw.com

 

, presiding, upon

 

 

Title:

 

 
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 6 of 80

 

DOCKET NUMBER COURT USE ONLY

‘A Trial Court of Massachusetts .
| Land Court Department - Aq PiSC 00025 a marae
Fuge FoSber PANILER

bo © GIVIL GOVER SHEET! cenag deny ma Or ARE”
dnd Court case types ‘except tax foreclosures, morigage foreclo: under the senical dr bulelontb ePhc

    

 

 

 

 
  

    

  

:.-and all cases rélated to original and Subsequent registration under G. L. c. 185, §1) bee

CASE NAME ”
J. Bradford Brooks and Lloyd Jennings, as Trustees of the L&B Realty Trust Stavros Dimakis d/b/a Mark's Deli; and Stavros Dimakis, as

Trustee of Evthokia Realty Trust
Ve

 

City of Haverhill; Haverhill Stem, LLC; Pineau Projects, LLC; and The Westland Group LLC.

 

LOCUS ADDRESS/DESCRIPTION CITYITOWN

 

 

PART |— TYPE OF ACTION
Using,the list below, place the Number “1” next to the main cause of action asserted in your complaint.

Place an “X" next to each other cause of action asserted in your complaint.
Is this complaint verified? LI Yes I INo
Any related cases (open or closed) filed in the Land Court Department? [Yes No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case No(s).
: , Appeal from Zoning/Planning Board Partition
ZAC | G.L.c. 404, § 17 . PAR | 6. t.c.241
Appeal from Planning Board Redemption
ZAD | 6.L.6.41,§81BB . RED | G1.c.60,§76
x ZJA Validity of Zoning sp Specific Performance of Contracts
G.L. cc, 240, § 14A, 185, § 1 %) G. L.c. 185, § 4 (k)
Enforcement of Zoning ‘| Determine Municipal Boundaries
ZEN G.L. c. 40A, § 7 , . MBF G.L.c. 42, § 12
Remove Cloud on Title . Determine Boundaries of Flats
COT | Gt c. 240,§6- 10 MFE | 6.L.c.240, § 19
Discharge of Old Mortgage Certiorari
DOM | 6.1.6, 240, § 15 CNG | GL c. 249, §4
Affirm Tax Foreclosure - Land of Low Value Mandamus
LVT G.L. c. 60, § 80B MAN G. Lc. 249, §5
Try Title Trespass to Real Estate Involving Tite
MTB | 6°16, 240,§ 4-5 TRE | 6.1.c. 185, § 1 (0)
y Recover Freehold Estate (Writ of Entry} . :
VIWA G. L.c. 237 Equitable Action Involving Any Right, Title or
Determine Validity of Encumbra x EQA | Interest in Land
& latty of enc noes G. Lc. 185, § 1k
MRC G.L. c. 240, § 11-14 $1)
Enforce Restrictions Affordable Housing Appeal
CER G. L. c. 240, § 10A - 10C AHA . G.L. c. 40B, § 21
Determine Fiduciary Authority
: MAD | GL. 240, § 27 231A! OTA | Other
SIGNATURE OF SELF-REPRESENTED PLAINTIFF DATE

 

 

PART II - UNIFORM COUNSEL CERTIFICATE (SJC RULE 1:18)

| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute
Resolution (SUC Rule 1:18) requiring that ! provide my clients with information about court-connected dispute resolution services
and discuss with them the advantages and disadvantages of the various methods of dispute resolution.

 

 

 

 

 

 

 

 

SIGHATURE OF ATTO Yy . BBO NUMBER DATE
pe 695421 May 30, 2019
) ]

ADRCG (03/2019 www.mass gov/courts/landcourt Page 1 of 1
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 7 of 80

COMMONWEALTH OF MASSACHUSETTS

  

LAND COURT
; ESSEX, SS. LAND COURT DEPARTMENIED —

OF THE TRIAL COMP ay 30. PH 3s 56

 

)
- J, BRADFORD BROOKS and LLOYD dy.
JENNINGS, as TRUSTEES of the L&B ) Civil Action No.
REALTY TRUST; STAVROS DIMAKIS )
. d/b/a Mark’s Deli; and STAVROS DIMAKIS |)
as TRUSTEE of EVTHOKIA REALTY TRUST)

“ )
' Vs. )
)

CITY OF HAVERHILL; HAVERHILL )

. STEM, LLC; PINEAU PROJECTS, LLC )
’ and THE WESTLAND )
)

)

~ GROUP LLC.

 

VERIFIED COMPLAINT UNDER M.G.L. c. 240, § 144A TO DETERMINE THE
VALIDITY AND EXTENT OF MUNICIPAL ZONING ORDINANCES, BY-LAWS AND
REGULATIONS: AND VERIFIED COMPLAINT UNDER M.G.L. c. 231A FOR
DECLARATORY AND INJUNCTIVE RELIEF.

NOW COME THE PLAINTIFFS, L&B Realty Trust, by and through J. Bradford
Brooks and Lloyd Jennings, its Trustees; Stavros Dimakis d/b/a Mark’s Deli; and Stavros
- Dimakis as Trustee of the Evthokia Realty Trust, and who, having been duly sworn upon their
oath as to the truthfulness of the facts contained herein to the best of their knowledge,
| information, and belief, do now depose and state, as and for their Verified Complaint against the
_ above-named defendants:

Jurisdiction & Venue
The Land Court (the “Court”) has exclusive jurisdiction under M.G.L.c. 185, § 14 A) as
. to complaints under M.G.L.c 240, § 14A to determine the validity and extent of municipal

- zoning ordinances, by-laws and regulations; it also has concurrent jurisdiction under M.G.L.c.
Case 1:19-cv-11258-ADB Document1-1 Filed 06/06/19 Page 8 of 80

231A to make binding declarations of tight, duty, status and other legal relations sought thereby,

either before or after a breach or violation thereof has occurred, in any case in which an actual

controversy has arisen and that is specifically set forth in the pleadings and whether any

consequential judgment or relief is or could be claimed at law or in equity.

1.

W

hod

The Parties

Plaintiffs J. Bradford Brooks (“Brooks”) and Lloyd Jennings (“J ennings”), as Trustees of
L&B Realty Trust (“L&B”), is a Massachusetts nominee realty trust organized under the
laws of the Commonwealth of Massachusetts, and having a principal place of business at
128-130 Washington Street, Haverhill, Essex County, Massachusetts 01832. At all times
material hereto, L&B was the owner of the real property located at 128 — 130 W ashington
Street, Haverhill, Essex County, Massachusetts by deed dated May 31, 2017 recorded
with Essex South Registry of Deeds in Book 35913, Page 105 (“L&B’s Property”).
L&B’s Property is mixed-use comprising restaurants and residential tenants.

The plaintiff Stavros Dimakis d/b/a Mark’s Deli (“Mark’s Deli”) is a restaurant operation
and has a principal place of business at 2 Railroad Square, Haverhill, Massachusetts
01832. At all times material hereto, Mark’s Deli is the sole tenant of the real property
located at 2 Railkoad Square, Haverhill, Essex County, Massachusetts 01832 (“Mark’s
Deli’s Property”).

The Plaintiff Stavros Dimakis as Trustee of the Evthokia Realty Trust (“Evthokia Trust”)

is a Massachusetts nominee realty trust with a principal place of business at 2 Railroad

Square, Haverhill, Essex County, Haverhill, Massachusetts 01832-5522. Evthokia Trust
is the owner of the real property at 2 Railroad Square, Haverhill, Essex County,

Massachusetts 01832 and leases said property to Mark’s Deli.
Case 1:19-cv-11258-ADB Document1-1 Filed 06/06/19 Page 9 of 80

4, Plaintiffs L&B, Mark’s Deli, and Evthokia Trust are hereafter known collectively as
“Plaintiffs”. |

5. The defendant City of Haverhill, Massachusetts (the “City”) is now, and at all times
relevant to this action was, a municipal corporation duly organized and existing under the
laws of the Commonwealth of Massachusetts, with the City Hall Clerk’s Office located at
4 Summer Street, Haverhill, Essex County, Massachusetts 01830,

6. The defendant Haverhill Stem, LLC. (“Stem” or ‘Defendant Stem”) is a Massachusetts
limited liability company organized on April 13, 2018 with a principal place of business
at 25 Bradfields Drive, Haverhill, Essex County, Massachusetts 01830 and engages in the
business of retail sale of recreational marijuana, Caroline Pineau is the sole manager
thereof. At all times material hereto, Stem was the lessee of the premises located at 124
Washington Street, Haverhill, Essex. County, Massachusetts 01832, which property abuts
and is connected to and is between the properties owned by and under the control of L&B

| (the “Property”). Stem is in the business of growing, processing, distributing and selling
marijuana and products derived from marijuana for recreational (and not medical)
| purposes. Stem knowingly leased the Property for the purpose of establishing and
conducting a recreational (and not medical) marijuana business at that location, and
knowingly receives proceeds therefrom.

7. The defendant Pineau Projects, LLC (“Pineau”) is a Massachusetts limited liability
company with a place of business at 25 Bradfields Drive, Haverhill, Essex County,
Massachusetts 01830, and upon information and belief is the management company for

_ defendant Stem for such facility,
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 10 of 80

The defendant The Westland Group LLC (“Westland” or “defendant Westland”) is a

Massachusetts limited liability company with a principal place of business at 124
Washington Street, Haverhill, Essex County, Massachusetts 01832. At all times material
hereto, Westland was the owner of the real property located at 124 Washington Street,
Haverhill, Essex County, Massachusetts 01832 which was leased to the defendant Stem
for the purpose of establishing and conducting a recreational marijuana business at that
location, and Westland knowingly receives proceeds therefrom.

The Facts
As reported by the Eagle Tribune, on and between December 12 — 28, 2018, the City of
Haverhill finalized host agreements with three recreational marijuana retailers. However,
the agreement executed with Stem was fundamentally different than the two other host
agreements in that it included a “most favored nations” contractual clause, stating in

effect that should another marijuana establishment sign an agreement that it will pay a

~ lesser percentage of profits generated from retail recreational marijuana profits to the City

10.

of Haverhill, then the Stem host agreement will be renegotiated to match any more
favorable deal. -

On January 15, 2019, the City Council of the City of Haverhill duly enacted and adopted
Chapter 255 as a zoning Ordinance entitled “An Ordinance Relating to Adult Use of
Marijuana and Marijuana Establishment” by deleting Article XIX in its entirety and
inserting a new Article XIX. An attested copy of Chapter 255 is attached hereto as
Exhibit A and is incorporated herein by reference. (the “Ordinance’”). Said Ordinance
divided the City of Haverhill into two districts designated respectively as (i) the

Waterfront District Area and (ii) Outside the Waterfront District Area, including certain
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 11 of 80

maps showing the boundaries of such districts, and providing regulations as to the

permissible uses of property and structures in such districts, including the use of

recreational retail marijuana establishments under the control of the Massachusetts

Cannabis Control Commission CCC”),

Under Article XIX paragraph A(2), one of the purposes of the Ordinance was:

To minimize any adverse impacts of adult use marijuana establishments

~ on adjacent properties, dense or concentrated residential areas, schools and

other places children congregate, and other sensitive land uses.

11. Under Article XEX D(2) and (3) of the Ordinance it was provided as follows:

2.

Buffer Zone: NO LME outside the Waterfront District Area (WDA) shall
be located within 500 feet of the following pre-existing structures or uses:
any school attended by children under the age of 18, licensed childcare
facility, municipally owned and operated park or recreational facilities
..., Churches or places of worship, libraries, playground or play field,

Or youth center. (emphasis added)

Notification: Applicants seeking to establish an LME within the

Waterfront District Area (WDA) must notify adjacent property

owners, as well as any pre-existing licensed childcare facility for children under
the age of 18, church or place of worship, or youth center, within 300 feet of the
proposed site of the initial application for a special pemmit.

12. The Ordinance under Article XIX (A) 1 stated in part that the purpose was “To Provide
for the placement of adult use marijuana establishments in appropriate paces and under
specific conditions in accordance with the provisions of Massachusetts General Law
Chapter 94G, Regulation of the Use and Distribution of Marijuana Not Medically |

Prescribed.” (emphasis added).

"13. Pursuant to M.G.L.c. 94G, § 5 (3) it is provided as follows:

(3)

the property where the proposed marijuana establishment is to be located
at the time the license application is received by the commission is not
located within 500 feet of a pre-existing public or private school providing
education in kindergarten or any of grades 1 through 12, unless a city or
town adopts an ordinance or by-law that reduces the distance requirement.

Aw
14.

15.

Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 12 of 80

At the time the above-mentioned Ordinance was enacted, the City Council of the City of
Haverhill had no evidence before it that justified the zoning change, or showed it would
substantially further the public health, safety, and welfare of the City of Haverhill and its
inhabitants, or any of the other purposes declared in the zoning by-laws of the City of
Haverhill. |
At no time subsequent to the enactment of the Ordinance has there been any change of
the above-described conditions in or near the neighborhood of the above-mentioned
properties or anywhere in the above-mentioned district that warranted the above-
mentioned zoning change. In enacting the above-mentioned Ordinance, the City Council
of the City of Haverhill heard no evidence regarding, and gave no consideration
whatsoever to the character of the district and its suitability for the particular uses

permitted under a Waterfront Zone classification, or to conserving the value and most

; appropriate use of land in the district and throughout the City of Haverhill.

16.

The above-mentioned Ordinance to permit Stem’s proposed retail recreational marijuana
commercial use ‘of the Property will arbitrarily and unreasonably change the existing
character of the neighborhood by increasing congestion in the streets, causing an
overcrowding of land, diminishing the adequate provision of tr ansportation, endangering
children at nearby schools and frequent patrons at Mark’s Diner, endangering children
who visit and frequently use the multiple public parks within five hundred feet of the
Property, cause disturbing noises incident to increased traffic and marijuana business
operations, noxious smells, and destroying the attractive Surroundings created by the

residential nature of the existing district with a stigmatized marijuana use; all of which
17.

Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 13 of 80

will destroy the desirability and value of the property in the district, inchiding plaintiffs' -
properties.
On or about early Spring 2019, the defendant Stem applied for a special permit from the

City of Haverhill for the operation of a retail recreational marijuana establishment at the

property, which is located in the Waterfront District Area in Haverhill. A hearin g has

18.

19.

20.

been scheduled on that application for June 18, 2019 at approximately 7:00 PM before
the City Council for the City of Haverhill.

Upon information and belief, the Property and the proposed marijuana establishment of
Stem are within 500 feet or less of a new location of The Wild Flower School (a network
of Montessori elementary schools)(“Montessori School”), Upon information and belief,
the Montessori School has entered into progressed negotiations (starting in or about
2017) with the Coalition for a Better Acre, Inc. “(CFABA”), the landlord of 181-214 .
Washington Street, Haverhill, Essex County, Massachusetts 01832 (the “Gerson
Building”), for the Montessori School to operate out of the Gerson Building upon its
construction completion. Based on a preliminary Memorandum of Understanding dated
September 2018, The Montessori School would occupy 2,654 square feet of street-level
commercial space located in the Gerson Building, for use as a “preschool educational
facility for children” for an initial lease term of five (5) years with options to renew to be
negotiated.

The Property is also within 500 feet or less of the Riverfront Park (City of Haverhill
Parcel ID# 309-1-9a),

The Property is also within 1000 feet or less of the Walter A. Wysocki Park (City of

Haverhill Parcel ID# 514-287-1).
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 14 of 80

21.

23.
24.

25.

26,

27.

The Property is also within 500 feet or less from a public or municipal patk and/or

playground located behind the Property parking lot by the body of water.

- Upon information and belief, the Property is also located within 1000 feet of the Boys &

Girls Club of Greater Haverhill located at 55 Emerson Street, Haverhill, Massachusetts
01830.

L&B rents to residential tenants with children under the age of 18 years old in Unit B of
128-130 Washington Street, Haverhill, Essex County, Massachusetts.

Mark’s Deli, on a daily basis, has more than '4 of its patrons being children under the age
of 18 years old.

The Hidden Pig Restaurant, a tenant of L&B, on a daily basis, has more than % of its
patrons being children under the age of 18 years old and have expressed concerns to L&B
as their landlord about a recreational marijuana establishment operating next door.

State and Federal Courts measure distances for zoning and criminal violations “as the
crow flies”. See @.g., Bedford v. Trustees of Boston University, 25 Mass.App.Ct. 372
(1988); See People v. Robbins, 5 NY3d 556 (2005, Kaye, Ch.J .). Courts have rejected
the argument that the distance should be measured along the path that a car or pedestrian
would take to get to the school or playground or park. See U.S. v. Watson, 887 F.2d 980
(9th Cir. 1989); United States v. Ofarril, 779 F.2d 791 (2d Cir. 1985)(per curiam), cert.
denied, 475 U.S. 1029 (1986).

Federal law is clear: it is a felony under the Controlled Substances act of 1970 (“CSA”)

to manufacture, distribute, or dispense or possess with intent to manufacture, distribute,

. or dispense, a controlled substance. 21 U.S.C. § 841(a)(1). The CSA divides controlled

substances into five “schedules.” At all times relevant to this complaint, marijuana has
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 15 of 80

been listed (and currently remains listed as of the filing of this Complaint) under the CSA

28,

29,

30.

as a Schedule I controlled substance. Schedule I controlled substances are drugs that have
no currently accepted medical use and a high potential for abuse, 21 U~LS.C. §-812(b)(1).

Notwithstanding that in some circumstances the possession and sale of marijuana no
longer violates Massachusetts law, the drug’s manufacture, possession and distribution

remain serous federal criminal offenses under federal law. The CSA imposes severe fines

and extended prison terms for violations. 21 U.S.C, § 841(b). The Supreme Court has

upheld the federal government’s authority to criminalize marijuana, even in the face of
contrary state law. See United States v. Oakland Cannabis Buyers’ Coop., 532 US. 483,
489-95 (2001)(holding that medical necessity is not a defense to the Controlled
Substances Act); Gonzales v. Raich, 541 U.S. 1, 23-33 (2005)(holding that the federal
government’s Commerce Clause power is broad enough to criminalize the cultivation of
a small amount of medicinal marijuana for personal use). Congress has not amended to
date the CSA to make it legal to manufacture, distribute, or dispense marijuana.

The exercise of prosecutorial discretion by the United States Department of Justice ©
(“DOJ”) regarding certain medical-marijuana businesses operating in compliance with
state law has ito impact upon the rights and remedies afforded Plaintiffs in this action.
While the DOJ has exercised prosecutorial discretion in certain circumstances, it has not
granted immunity from prosecution to any medical or recreational marijuana business on
the basis that the business complies with state law, and especially has not done so for any
recreational marijuana business. To the contrary, the DOJ has reserved all of its rights to

prosecute violations of the CSA.
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 16 of 80

31. John F, Walsh, the United States Attorney for the District of Colorado pursued more than
twenty (20) enforcement actions in 2012 against marijuana dispensaries operating within
1,000 feet of schools. As a result of these enforcement actions, the dispensaries involved
closed. See Exhibit B and Exhibit € attached hereto and incorporated herein by
reference. |

32,On January 4, 2018, U.S. Attorney General Jefferson B. Sessions IIT issued a
Mernorandum for All United States Attorneys with the subject heading “Marijuana
Enforcement.” That memorandum specifically rescinded all prior guidance and safe
harbor provisions conceming marijuana, stating that “[Congress] has established
significant penalties for [CSA violation] crimes. 21 U.S.C. § 841 et seq. These activities
may also serve as the basis for the prosecution of other crimes, such as those prohibited
by the money laundering statutes. These statutes reflect Congress’s determination that
marijuana is a dangerous drug and that marijuana activity is a serious crime.” See Exhibit
D attached hereto. David W. Ogden, Deputy Att’y Gen., Memorandum for Selected
United States Attorneys: Investigations and Prosecutions in States Authorizing the
Medical Use of Marijuana (Oct. 19, 2009); James M. Cole, Deputy Att’y Gen.,
Memorandum for United States Attorneys: Guidance Regarding The Ogden Memo in

Jurisdictions Seeking to Authorize Marijuana for Medical Use (June 29, 201 1); James M.
Cole, Deputy Atty Gen., Memorandum for All United States Attorneys: Guidance
Regarding Marijuana Related Financial Crimes (Feb. 14, 2014); and Monty Wilkinson,
Director of the Executive Office for U.S. Att’ys, Policy Statement Regarding Marijuana
Issues in Indian Country (Oct. 28, 2014). The Justice Department continues to pursue the

forfeiture of real property housing several marijuana dispensaries in the San Francisco,

_ 10
33.

34,

35.

Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 17 of 80

California area. See, e.g., City of Oakland v, Lynch, 798 F.3d 1159 (9th Cir. 2015); U.S.
v. One Parcel of Property Located at 5 Reynolds Lane, Waterford, Conn., 909 F.Supp.2d
131 (@.Conn. 2012)(mortgage interest in seized property held inferior to the
government’s forfeiture right in seizing property used to grow marijuana).

On July 10, 201 8, Andrew Lelling, US Attorney for the District of Massachusetts, issued
a statement that “Marijuana distribution...remains illegal; it is specifically prohibited by
federal law. Because I have a constitutional obligation to enforce the laws passed by
Congress, I will not effectively immunize the residents of the Commonwealth from
federal marijuana enforcement.” See Exhibit E attached hereto and incorporated herein
by reference, Statement from U.S. Attorney Andrew Lellling Regarding the Legalization
of Recreational Marijuana in Massachusetts (July 10, 2018, accessed May 28, 2019),
https:/Awww. justice.gov/usao-ma/pr/statement-us-attomey-andrew-lelling-regarding-
legalization-recreational-marijuana.

Westland has knowingly leased the Property for the purpose of distributing marijuana, a
Schedule J controlled substance.

Stem and Pineau has knowingly rented and maintained the Property for the purpose of

' distributing marijuana, a Schedule I controlled substance.

37,

. Westland manages and controls the Property as an owner and agent, and knowingly and

intentionally rents, leases, profits from, and makes the Property available for use for the
purpose of unlawfully storing and distributing marijuana.

21 U.S.C. § 860 (a), provides as follows:

Any person who violates section 841(a)(1) of this title or section 856 of this title by

distributing, possessing with intent to distribute, or manufacturing a controlled substance
in or on, or within one thousand feet of, the real property comprising a public or

ul
40,

41,

Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 18 of 80

private elementary, vocational, or secondary school or a public or private college, junior
college, or university, or a playground, or housing facility owned by a public housing
authority, or within 100 feet of a public or private youth center, public swimming pool, or’
video arcade facility, is (except as provided in subsection (b)) is subject to (1) twice the
maximum punishment authorized by section 841(b) of this title; and (2) at least twice any
term of supervised release authorized by section 841(b) of this title for a first offense. A
fine up to twice that authorized by section 841(b) of this title may be imposed in addition
to any term of imprisonment authorized by this subsection. Except to the extent a greater
minimum sentence is otherwise provided by section 841(b) of this title, a person shall be
sentenced under this subsection to a term of imprisonment of not less than one year. The
mandatory minimum sentencing provisions of this paragraph shall not apply to offenses
involving 5 grams or less of marihuana. (emphasis added).

.It has been held that the statute prohibiting possession of drugs with intent to distribute

within 1000 feet of school did not require finding by jury that the defendant actually

 

distributed, attempted to distribute, or intended to distribute drugs within 1,000 feet of
school, but only that defendant possessed illegal drugs within 1,000 feet of school and
intended to distribute them somewhere. U.S. v. Irwin, 439 F.Supp.2d 954. (D. North

Dakota, Southwestern Division 2006).

. As to playgrounds/parks, it has been held that for purposes of statute doubling potential

punishment for defendants who distribute drugs or possess drugs with intent to distribute
near a playground, jury could infer from the mere fact that the real estate was called a
“park” that it met the first three parts of the statutory definition: that it was an outdoor
facility; that it was intended for recreation; and that it was open to the public, US. v,
Parker, 30 F.3d 542 (4th Cir, 1994), certiorari denied, 513 U.S. 1029,

21 U.S.C § 843(b)-(c) makes it a federal criminal offense to use a communication facility
to further the manufacture and sale of marijuana.

The communications facilities used by Stem include, but are not limited to, its website

https://stemhaverhill.com/ and the following social media websites:

22
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 19 of 80

~ 42.

43.

44,

45,

46.

(a) https:// gardenremedies.com/news/2019/5/1 5/yahoo-finance

(b) hitps://www linkedin .com/in/caroline-pineau-57b5229/
Stem uses its website to facilitate the distribution of marijuana at the Property in violation
of 21 U.S.C. 843(0) by allowing customers to sign up to be notified of information about .
the store opening.
Stem and its owner/manager Caroline Pineau use the intemet to communicate about the
property and coriduct- normal business operations of the recreational marijuana retail
facility.
Each separate use of the internet by Stem to advertise its business, purchase equipment,
enter into lease arrangements, knowing and intending that such items will be used to sell
and/or manufacture marijuana constitute a separate act of illegal activity under 18 U.S.C.
§ 843(b).
Caroline Pineau also uses communications facilities in committing, causing and
facilitating the commission of acts constituting felonies under Subchapters I and IL of
Chapter 13 of Title 1. These communications include use of the mail, telephone, and
internet.

COUNT ONE (M.G.L.c. 240, § 14A)

Plaintiffs repeat, reallege and incorporate by reference paragraphs 1 — 42 above as though

fully set forth herein.

. Under M.G.L. ¢, 240, § 14A it “shall not be open to objection” that a mere judgment,

order or decree is sought as to the validity of a municipal ordinance or by law” and that

the right to file an action seeking a judicial determination of the validity of a municipal

13
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 20 of 80

48.

ordinance or by law where no permit or license has been granted is not an objection to

such a petition.
Under M.G.L.c. 240, § 14A it is provided that “The court may. make binding

determinations of right interpreting such ordinances, by laws or regulations whether any

. consequential judgment or reef 18 or could be claimed or not.”

49.

(a) As to M.G.L.c. 94G, § 5 (3), it appears that the Ordinance is consistent with the
intended establishment of a buffer zone for public or private schools for grades 1 -12, but
that the Ordinance added a buffer zone for other uses including “municipally owned and
operated park or recreational facilities” and also a “playground or play field” with no age
limitation thereto. However, the Ordinance appears to limit the 500 foot buffer zone to
an LME “outside the Waterfront District Area” whereas M.G.L.e. 94G, § 5 (3), had no
such limitation, but merely an exception allowing a city or town to “reduce the distance
requirement.”

No language ‘in the ordinance expressly states that the buffer zone for the
Waterfront District Area is eliminated, and a fortiori, Article XIX (D)(3) is entitled

“Notification” merely requiring an applicant seeking to establish an LME within the

- Waterfront District Area to notify adjacent property owners and pre-existing licensed

childcare facilities, churches, and youth center within 300 feet of the proposed site.
However, if the purpose of the buffer zone was to eliminate the buffer zone requirement
for the Waterfront District Area, which is unclear and not certain from a plain reading of

the ordinance, the word “reduce” in the exception under M.G.L.c. 94G, § 5 (3) does not

 

mean eliminate. See The New Lexicon Webster’s Dictionary: the word “reduce” means

“to make smaller in size or less in size...” It does not mean to eliminate entirely.

14
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 21 of 80

Since it appears from both the statute and the Ordinance that a key purpose was to
have a buffer zone for schools—and in the case of the Ordinance—broadening that
protection to include adjacent properties, dense or concentrated residential areas, other
places where children congregate and “other sensitive land uses’—any claimed
elimination of a buffer zone for the Waterfront District Area is and would be anathema to
those purposes. There is no legitimate purpose for the elimination of any protection of
children—or for that manner to any protected class of individuals intended to be
protected under an applicable ordinance. If the Waterfront District Area were eliminated
from any buffer zone requirements, that elimination is and would be contrary to the
express language of M.G.L.c. 94G, § 5 (3) and the intended purpose of having a buffer
zone for the protection of children.

(b) Assuming arguendo that the Ordinance eliminated the Waterfront District Area
from any buffer zone requirements, the singling out of the Waterfront District Area constituted
spot zoning or illegal zoning. Such differential treatment from that accorded to similar
' surrounding properties without any rational planning objective, mainly failing to treat like
properties in a uniform manner, is violative of the intent of the City of Haverhill zoning by-laws
and general zoning principles to which all Massachusetts’ bodies politic must adhere. In
addition, special treatment resulting in economic benefit to the LME applicant is contrary to the
concept of equal protection under the law. If, as, and when a buffer zone was instituted, it is
intended to protect children from marijuana establishments (i.e. LME’s); there is no legitimate
purpose in denying that protection to children in the Waterfront District Area (especially the

children who frequent Mark’s Deli and L&B properties. Such protection shall be applied to all

IS
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 22 of 80

‘other areas in the City of Haverhill, especially where all children are entitled to equal protection
under the law.
(c) Both the Ordinance and statute also conflict with federal Jaw as to the required
- buffer zone for places where children congregate (i.e. schools, parks, playgrounds, etc.) from
marijuana which is listed as a Schedule I substance under the CSA. Federal statutes and federal
agency action promul gated through formal rulemaking have preemptive effect over inconsistent
state law. Wyeth v. Levine, 555 U.S. 555, 576 (2009); see also Algonquin LNG v. Loga, 79 F.
Supp. 2d 49 (D.R.I. 2009) (Providence zoning ordinance preempted by the Natural Gas Act, 15
U.S.C. § 717 et seq., and Natural Gas Pipeline Safety Act, 49 U.S.C. § 60101 et seq., to the
extent the ordinance prevented a modification to a liquid natural gas facility that had been

_ approved by the Federal Energy Regulatory Commission); cf Lorillard Tobacco Co. v, Reilly,
533 U.S. 525 (2001) (holding that the Federal Cigarette Labeling and Advertising Act preempted
zoning-like regulations of the attomey general that specifically targeted cigarette advertising in a
way that effectively banned them, but noting that “generally applicable zoning restrictions” that
treated cigarette advertising equally with other advertising would not be preempted).

(d) Chapter 255, Article XVII entitled “Medical Marijuana Overlay District”
prescribes that an Registered Marijuana Dispensary (“RMD”) (i.e. a medical marijuana
establishment) may not be located within 500 linear feet of schools and other child-centric
locations with the distance requirement capable of being reduced by 25% or less, if certain
requirements are met as delineated at § 255-178, Part (c) “Location”. Again, in the medical
‘marijuana context, the reduction appears to reduce the buffer zone by 25% or less, but does not
eliminate said buffer zone entirely. A 25% reduction to the 500 foot buffer zone would reduce

said buffer zone by 125 feet, meaning said buffer zone could be lowered to 375 feet. Since an

16
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 23 of 80

RMD permits sales of marijuana only to those who have obtained a registration card (i.e. medical
patients), as opposed to recreational marijuana LMEs, which does not require any registration ©
card for patrons, one could easily infer that sales in an RMD would be to a significantly smaller
population and only to those in need of medical marijuana—as opposed to recreational pot—
which is open and advertised to a larger amount of people and with no medical purpose. One
would assume that there would be greater restrictions on recreational marijuana sales than for
medical marijuana sales. Moreover, the ordinance for RMDs does not eliminate (or exclude) the
Waterfront District, or reduce the buffer zone down to zero. The difference in treatment for
zoning purposes of medical marijuana vs. recreational marijuana are illogical, illegal, and have
no legal justification.
COUNT TWO (M.G.L.c, 231A) AND REQUEST FOR EQUITABLE RELIEF
50. Plaintiffs repeat, reallege and incorporate herein paragraphs 1 — 46 above as though
separately set forth herein.
51. Pursuant to M.G.L.c. 231A, § 1, the Land Court “may on appropriate proceedings make
binding declarations of right, duty, status and other legal relations sought thereby, either
before or after a breach or violation thereof has occurred in any case in which an actual
controversy has arisen,” The plaintiffs seeking a binding declaration of the rights of the
parties hereto, including, but not limited to the validity of the ordinance and whether it
" constitutes spot or illegal zoning and whether it is in conflict with federal law and been
superseded by federal law.
52. Plaintiffs further seek equitable relief against the defendants from proceeding with the

special permit and any granting thereof unless and until the issues and objection thereto

17
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 24 of 80

as set forth in this complaint are adjudicated which are and would be necessary prior to
any hearing on the merit by-the City of Haverhill as to the granting of a special permit.

53. All parties have been joined who are or may be necessary for a complete adjudication of
the rights and obligations of the parties hereto.

54. For the reasons set forth above, the above-mentioned Ordinance is unconstitutional,
‘illegal, null, and void in that it constitutes an instance of arbitrary and unreasonable spot
zoning bearing no substantial relationship to the public health, safety, and welfare of the
City of Haverhill and its inhabitants, but, contrary to the provisions of zoning by-laws of
the City of Haverhill, is detrimental to the City of Haverhill and its inhabitants, especially
children under the age of eighteen (18) years old, is in violation of state and federal
narcotics laws, and has no effect other than to confer a special privilege furthering the
private interests of the defendants, especially Stem, while depriving plaintiffs and other
property owners in the neighborhood of their rights, values, and privileges in and to their
properti es. |

55. For the reasons set forth above, an actual controversy has arisen between plaintiffs and
defendants regarding their respective rights and duties under the above-mentioned

_ ordinances of the City of Haverhill, subjecting plaintiffs to the risk of irreparable injury
unless granted the relief sought in this complaint, for which they have no adequate legal
remedy,

56. The above-mentioned Ordinance is unconstitutional, null, and void as applied to
plaintiff's property, for the following reasons:

(a) The Ordinance constitutes an unreasonable, arbitrary, and discriminatory spot

zoning of the district on which plaintiffs property is located, having no relation

18
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 25 of 80

whatever to the public health, safety, and welfare, and it thereby deprives plaintiff
~ of the equal protection of the laws.

(b) By such arbitrary spot zoning, the Ordinance violates the spirit and intent of the
City of Haverhill zoning by-laws, authorizing defendant City of Haverhill to
adopt zoning regulations solely for the purpose of revenue generation for the City
of Haverhill, and to enrich Caroline Pineau, and her operating entities Stem and
Pineau Projects, LLC, and it thereby deprives plaintiffs of their property without
due process of law.

(c) By reducing the value of plaintiffs’ property, the Ordinance constitutes a public

taking of the property without just compensation.

. PRAYERS FOR RELIEF
WHEREFORE, the Plaintiffs request the following relief:

1. That pursuant to M.G.L.c. 240, § 144 and M.G.L.c. 231A, § 1 this Court issues binding
determinations of rights and declarations of rights interpreting such ordinances, by laws
or regulations including, but not limited to their validity and interpretations thereof and in

7 particular and without limitation as to whether such ordinance is valid despite being
contrary to M.G.L.c. 94G, § 5 (3), whether such ordinance constitutes spot zoning or
illegal zoning, and whether such ordinance violates Federal law and is superseded by
Federal law.

2. That the Court issue a Declaration declaring the above-mentioned Ordinance

unconstitutional, null, and void as applied to the Property;

19
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 26 of 80

Permanently enjoining defendants, and all persons acting under defendants and their
successors in office, from enforcing or attempting to enforce the above-mentioned
Ordinance in the manner set forth in this complaint;
That the Court issue a short order of notice to the defendants to show cause as to why a
preliminary injunction should not issue against the defendants, their agents, servants and
attorneys from proceeding with the special permit of the applicant Haverhill Stem, LLC
and any granting thereof unless and until the issues and objection thereto as set forth in
this complaint are adjudicated which are and would be necessary prior to any hearing on
the merit by the City of Haverhill as to the special permit until the further Order of the
Court, and continuing said stay until such time as the Court can conduct a full Trial on
the merits or Declaratory Judgment of the Court.
Awarding Plaintiffs their reasonable attorney’s fees and costs of suit;

For such other and further relief and declarations or determinations as may be just and

proper.

SIGNATURES AND VERIFICATIONS ON NEXT PAGE
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 27 of 80

Dated: May 30", 2019

VERIFICATION

PLAINTIFFS’,

By their Attorneys,

Qe) blo

Scott A. Schlager, BBO# 695421
Alvin S$. Nathanson, BBO# 367480
Nathanson & Goldberg, P.C,

Two Atlantic Avenue, Fifth Floor
Boston, Massachusetts 02110

Tel. (617) 210-4800

Fax, (617) 210-4824
sas@natgolaw.com
asn@natgolaw.com

We, J. Bradford Brooks and Lloyd Jennings, in our official capacities as Trustees of
the L&B Realty Trust, having been first duly sworn upon our oath, do hereby state that we
- have read the foregoing Complaint and each of the 48 numbered paragraphs, above, line-by-line,

and that the facts contained therein are true and correct and/or reasonably believed by us to be
true after diligent and reasonable inquiry.

SUBSCRIBED AND SWORN TO UNDER THE PAINS AND PENALTIES OF PERJURY

THIS 30 DAY OF MAY, 2019:

J. BRADFORD BROOKS and LLOYD JENNINGS,
as TRUSTEES of the L&B REALTY TRUST.

 

J. Bradford Brooks, Trustee, Duly Authorized

 

Lloyd Jennings, Trustee, Duly Authorized

21
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 28 of 80

COMMONWEALTH OF MASSACHUSETTS
Essex, SS May 30", 2019
Then personally appeared before me the above named J. Bradford Brooks, trustee of the
| L&B Realty Trust, and after the presentation to me of suitable identification, namely, a
Massachusetts driver’s license, did make oath that the above statements are true, excepting those
made upon information and belief, and as to those he or they believes them to be true, and that

no material facts have been omitted therefrom.

ny SCOTT A. SCHLAGER
Notary Public Hi Fs bar,
Massachusetts ' .

; My commission expires: Sn L anda s

  

COMMONWEALTH OF MASSACHUSETTS

 

Essex, Ss | | | May 30", 2019

Then personally appeared before me the above named Lloyd Jennings, trustee of the
. L&B Realty Trust, and after the presentation to me of suitable identification, namely, a |
Massachusetts driver’s heense, did make oath that the above statements are true, excepting those

made upon information and belief, and as to those he or they believes them to be true, and that

jib Hilger

Notary Public
My commission expires: Tune 4 } OX 3

no material facts have been omitted therefrom.

 
      
 

SCOTT A. SCHLAGER
Notary Public

A Massachusetts 2
Commission Expires Jun 1, 2023 |

  

  

22
 
 

Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 29 of 80

VERIFICATION

I, Stavros Dimakis, d/b/a Mark’s Deli, and Stavros Dimakis, Trustee of the Evthokia
- Reilty Trust, having been first duly sworn upon our oath, do hereby state that we have read the
foregoing Complaint and each of the 48 numbered paragraphs, above, line-by-line, and that the

_ facts contained therein are true and correct and/or reasonably believed by us to be true after
diligent and reasonable inquiry. ©

 

stavros Dimakis d/b/a Mark’s Deli

 

Stavros Dimakis, Trustee, Evthokia Realty Trust
-Duly Authorized

SUBSCRIBED AND SWORN TO UNDER THE PAINS AND PENALTIES OF PERJURY
THIS 30% DAY OF MAY, 2019:

COMMONWEALTH OF MAS SACHUSETTS
Essex, SS . May 30,2019
Then personally appeared before me the above named Stavros Dimakis d/b/a Mark’s
. Deli, and after the presentation to me of suitable identification, namely, a Massachusetts driver’s
| license, did make oath that the above statements are true, excepting those made upon information

and belief, and as to those he or they believes them to be true, and that no material facts have

eat Nall

NotaryPublic

My commission expires: Punt / 2 On S

been omitted therefrom.

 
 
  

§COTT A: SGHLAGER
Notary Public
Massachusetts

Commission Expires Jun 1, 2023 5

  

  

23
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 30 of 80

EXHIBIT A
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 31 of 80

2 MAR 20 2019
DOCUMENT 103-—BR cee en

CITY OF HAVERHILL

In Municipal Council January 1>

    
  

‘ttest Copy

Linda L.. Koutoulas

MUNICIPAL ORDINANCE ‘CHAPTER 255
AN ORDINANCE RELATIN

OF MARIJUANA AND MARIJUANA ESTABLISUMENT S

@
|
@Q
>
o
a
kh
be
cS
(ea)
ti

IT ORDAINED by the City Council of the City of Haverhill that Chapter 255, of the Code
of the City of Haverhill, as amended, being and is hereby further amended by deleting
Article XIX in its entirety and inserting in its place the following:

Article XIX — Licensed Marijuana Establishments Overlay Zone

A. Purposes.

1, To provide for the placement of adult use marijuana establishments in appropriate
places and under specific conditions in accordance with the provisions of Massachusetts
General Law Chapter 94G, Regulation of the Use and Distribution of Marijuana Not

Medically Prescribed.

2. To minimize any adverse impacts of adult use marijuana establishments on adjacent
properties, dense or concentrated residential areas, school and other places where
children congregate, and other sensitive land uses.

3. To regulate the siting, design, placement, access, security, safety, monitoring,
modification and discontinuance of adult use marijuana establishments.

4. To provide applicants, owners and operators with clear guidance regarding adult use
marijuana establishments siting, design, placement, access, security, safety, monitoring,
modification and discontinuance.

B. Definitions.

_ 1. Craft Marijuana Cooperative: A marijuana cultivator comprised of residents of the
commonwealth organized as a limited liability company or limited liability
partnership under the laws of the commonwealth, or an appropriate business structure
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 32 of 80

Go

as determined by the Cannabis Control Commission, and that is licensed to cultivate,
obtain, manufacture, process package and brand marijuana and marijuana products to
deliver marijuana or Marijuana Establishments but not to consumers.

Independent Testing Laboratory: A laboratory that is licensed by the commission and
is: (i) accredited to the most current International Organization for Standardization
17025 by a third-party accrediting body that is a si gnatory to the International
Laboratory Accreditation Accrediting Cooperation mutual recognition arrangement or
that is otherwise approved by the commission; (it) independent financially from any
medical marijuana treatment center or any license or marijuana establishment for
which it conducts a test; and (iii) qualified to test marijuana in compliance with 935
CMR 500.160 and M.G.L. c.94C, $34.

Licensed Marijuana Establishment (LME): A marijuana cultivator, testing laboratory,
marijuana product manufacturer, marijuana retailer, or any other type of licensed
marijuana-related business,

Marijuana Cultivator: An entity licensed to cultivate, process, and package
marijuana; to deliver marijuana to marijuana establishments; and to transfer

marijuana to other marijuana establishments but not consumers.

Marijuana Product Manufacturer: An entity licensed to obtain, manufacture, process,
and package marijuana and marijuana products; to deliver marijuana and marijuana
products to marijuana establishments, and to transfer marijuana and marijuana
products to other marijuana establishments but not consumers.

Marijuana Micro-Business: A marijuana establishment that is licensed to act asa:
licensed marijuana cultivator in an area less than 5 ,000 square feet; licensed
marijuana product manufacturer, and licensed marijuana delivery service in
compliance with the operating procedures for each such license.

Marijuana Products: Products that have been manufactured and contain marijuana or

an extract from marijuana, including concentrated forms or marijuana and products

composed of marijuana and other ingredients that are intended for use or
consumption, including edible products, beverages, topical products, ointments, oils

and tinctures.

Marijuana Research Facility: An entity licensed to engage in research projects by the
Cannabis Control! Commission.

Marijuana Retailer: An entity licensed to purchase and deliver marijuana and

“Marijuana products from marijuana establishments and to.deliver, sell, or otherwise

transfer marijuana and marijuana products to marijuana establishments and to
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 33 of 80

consumers, Marijuana retailers may be in the form ofa storefront or a social
consumption establishment.

10. Social Consumption Establishment: A marijuana retailer licensed to purchase

marijuana and marijuana products from marijuana establishments and to sell
marijuana and marijuana products on its premises only to consumers or allow
“consumers to consume marijuana and marijuana products on its premises only.

on Applicability.

LL

2.

No adult use marijuana establishment shall be permitted except in compliance with
the provisions of this section.

Ifany provision of this section or the application of any such provision to any person
or circumstance shall be held invalid, the remainder of this section, to the extent it can
be given effect, or the application of those provisions to persons or circumstances
other than those to which it is held invalid, shall not be affected thereby, and to this
end the provisions of this section are severable,

D. Designated Locations of Marijuana Establishments.

1.

wo

Eligible Zones: Certain groups of LME’s shall be eligible for different zoning areas
designated in the attached City Engineer’s Map entitled “Licensed Marijuana
Establishments Overlay Zone with Street Index” dated December 7, 2018, and as
amended from time to time. This map is hereby made a part of the Zoning Ordinance
and is on file in the office of the City Clerk. Those zones shall be as follows:

_ District FullName Short Name
Licensed Marijuana Establishments ~ No Exclusions LME-NE
Licensed Marijuana Establishments — No Retail Sales LME-NR
Licensed Marijuana Establishments — Retail Sales Only LME-RO
Medical Marijuana Overlay District —- No Exclusions MMOD

Buffer Zone: No LME outside the Waterfront District Area (WDA) shall be located
within 500 feet of the following pre-existing structures or uses: any school attended
by children under the age of 18, licensed childcare facility, municipally owned and
operated park or recreational facilities (not including bikeways, boardwalks,
pedestrian paths, or other facilities primarily used for non-vehicular modes of travel),
churches or places of worship, libraries, playground or play field, or youth center,

Notification: Applicants seeking to establish an LME within the Waterfront District

Area (WDA) must notify adjacent property owners, as well as any pre-existing
licensed childcare facility for children under the age of 18, church or place of
worship, or youth center, within 300 feet of the proposed site of the initial application
for a special permit.
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 34 of 80

oan "4, No LME shall be located within on-half (1/2) mile of another licensed LME. The City

‘Council may modify or waive this requirement,

E, Designated Number of Marijuana Establishments.

1, The total number of all Marijuana Retailers or Social Consumption Establishments

may not exceed twenty (20%) of the number of licensed package and liquor stores
within the City.

In the event that the number of licensed packaged liquor stores within the City
decreases, an Marijuana Retailer or Social Consumption Establishment, if then
exceeding twenty (20%) as noted in Subsection E,1 may remain in operation.
There shall be no restrictions on the number of any particular type of establishment
permitted within the City, other than as regulated in Subsection E,1.

F, Special Permit Required.

I.

No LME shail be operated or expanded without first obtaining a Special Permit from
the City of Haverhill Special Permit Granting Authority in accordance with Chapter
255-80, ,

a. The Special Permit Granting Authority for any LME shall be the City
Council.

b. A special permit shall only be valid for use by the Applicant and will become
null and void upon the sale or transfer of the license of a LME or change in
the location of the business.

c. In the event that the Commonwealth’s licensing authority suspends the license
or registration of a marijuana establishment, the Special Permit shall be so
suspended by the City until the matter is resolved to the satisfaction of said
licensing authority.

d. The special permit shall be considered null and void if meaningful
construction and operation has not begun on within 1 year of obtaining said
permit, as determined by the Building Inspector.

G. Site Plan Review.

I.

Applications to operate or expand an LME shall be subjected to Site Review in
accordance with the City of Haverhill Code, Chapter 255-68. The Site Plan shall be

~ submitted in conjunction with the Special Permit application and joined to the final

approval for the Special Permit.

H. General Requirements.

1.

Outside Storage: No outside storage of marijuana, marijuana products, related
supplies, or educational materials is permitted.
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 35 of 80

we

Visibility of activities: All activities of any LME shall be conducted indoors.
Paraphernalia: Devices, contrivances, instruments, and paraphernalia for inhaling or
otherwise consuming marijuana, including, but not limited to, rolling papers and
related tools, water pipes, and vaporizers may be lawfully sold at a marijuana retailer.
No retail marijuana, marijuana products, or paraphernalia shall be displayed or kept in
a retail marijuana store so as to be visible from outside of the license premises.

Hours of Operation: In no event shall marijuana retailers, social consumption
establishments, or microbusinesses be open and/or operating and dispensing product
between the hours of 9:0Cpm and 9:00am and not opening before 12:00pm/noon on
Sundays, .

On-Site Consumption of Marijuana: The use, consumption, ingestion or inhalation of
marijuana or marijuana products shall only be permitted at social consumption
establishments and research facilities, within the confines of the building. On-site
consumption is prohibited on or within the premises of any other LME.

Sale of Alcohol: LME’s are prohibited from selling alcoholic beverages.

Design Requirements.

1.

The following are required for all proposed operations of an LME, consistent with
Subsection D:

_ a, Permanent Location: Each LME and any part of its operation, including but
not limited to, cultivation, processing, packaging, and sales, shall be operated
from a fixed location within a fully enclosed building. No marijuana
establishment shall be permitted to operate from a moveable, mobile, or
transitory location.

b. Lighting: Outdoor light levels shall exceed one (1) foot-candle along property
lines, nor ten (10) foot-candles for any location on the property. Any light —
poles, new or existing, may not exceed eighteen (18) feet in overall height. All ~
outdoor light fixtures must be shielded and aimed down in order to prevent
light trespass onto adjacent properties. The Special Permit Granting Authority
may modify this requirement if, upon recommendation by the Police Chief, it
is required for adequate safety and security,

c. Landscaping: The proposed site shall provide landscaping to harmonize the
LME with abutting uses. Landscaping shall be provided as per the
requirements listed in Code Article VI, 255-24 & 25. Trees and shrubs may be
clustered. Landscaping must consist of native, non-invasive plant species. The
City Council may modify or waive this requirement.

d. Drive-Through Facilities: LME’s are prohibited from installing an on-site
drive through facility.

e. fencing: Fencing may be required if determined necessary by the City
Council. The location, height and type of fencing may be determined by the
City Council as a condition of the Special Permit approval. In no instance
shall barbed-wire fencing be permitted.
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 36 of 80

f. Waste Disposal: There shall be no outdoor storage of waste, including

dumpsters, for any marijuana retailer. All waste generated shal! be secured
indoors, to be serviced by a professional janitorial company, or medical waste

company.

g: Ventilation: All LME’s must ventilate in a manner so as that no pesticides,
insecticides, or other chemicals or products used in cultivation or processing
are dispersed into the outside atmosphere. Ventilation must also ensure that no
odor from marijuana processing or consumption can be detected by a person
with an unimpaired and otherwise normal sense of smell at the exterior of the

LME or at any adjoining use or property.
J. Filing Requirements.

1, Applications to permit an LME must be submitted to the City Council, or their
designee(s). Such applications for LME’s shall include the following:

a. Site Plan: A site plan shall be submitted that includes all information required
per Code Chapter 255-80 (c), and must also include the following.

i, The names, mailing addresses, phone numbers, email addresses, and
signatures of the applicant, owner, and operator.
ii. Physical address (if one exists), and the map, lot, and block number of
_ the proposed site.

b. Security Plan: A security plan shall be submitted, to ensure the safety of
employees, patrons, and the public to protect the premises from theft or other
criminal activity. The security plan shall be reviewed and approved by the
local Police Chief, or their designee. The plan must include the following: An
interior floorplan (including secured areas, windows, doors, etc...), exterior
lighting, fencing (if any), gates (if any), alarms, and any other security
measures requested. by the Police Chief.

c. Traffic Study: The City Council may require a traffic study that includes an
analysis of traffic generation, circulation, and off-street parking demand to
determine sufficient parking and optimum configuration for site ingress and

egress.

d. State License: A copy of the license or registration as an LME from the
Massachusetts Cannabis Control Commission or documentation that
demonstrates that said facility and its owner/operators qualify and are eligible
to receive a Certification of Registration and meet all of the requirements of
an LME in accordance with the regulations adopted by the Commission, as
amended.

e. Proof of Site Control: Evidence that the Applicant has site contro! and the
right to use the site for an LME in the form of a deed, valid lease, or purchase
& sale agreement or a notarized statement from the property owner certifying
the Applicant has firm site control.
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 37 of 80

+ —£ Odor Control: The odor control plan proposed adequately provides for the
ar ongoing safe operation of the establishment and minimizes any adverse

Mey impacts to abutting properties from odor-emitting activities to be conducted ©

on-site.
g. 10 Percent Contribution: A list shall be submitted that lists all persons or
entities contributing 10% or more of the initial capital to operate the LME,

including capital in the form of land or buildings.

K. Discontinuance of Use.

1, Any LME under this Section shall be required to remove all material, plants,
equipment, and other paraphernalia in compliance with regulations established by the
Cannabis Control Commission within thirty (30) days after the expiration or voiding
of its license.

2. The City Council may require the Marijuana Establishment to fund an escrow account
- In an amount sufficient to adequately support the dismantling and winding down of
the Marijuana Establishment within sixty (60) days of final approval of the Special

Permit.

L. No City Liability, Indemnification.

1. The Applicant and all licensees waive and release the City, its elected officials,
employees, and agents from any liability for injuries, damages, or liabilities of any
kind that result from any arrest or prosecution of the LME owners, operators,
employees, clients, or customers for a violation of state or federal laws, rules, or
regulations.

2. The Applicant, in receiving approvals issued pursuant to this chapter, and all
licensees, jointly and severally, if more than one, agree to indemnify, defend and hold
harmless the City, its elected officials, employees, attorneys, agents, insurers and self-
insurance pool against all liability, claims and demands on account of any injury, loss

- or damage, including, without limitation, claims arising from bodily injury, personal
injury, sickness, disease, death, property loss or damage or any other loss of any kind
whatsoever, arising out of or in any manner connected with the operation of the LME
that is subject of the approval/license.

M. Annual Inspection |

1. Any operating LME. within the City shall be inspected annually by the Building
Inspector, or their designee, to ensure compliance with this Section, and with any
conditions imposed by the City Council as a condition of the Special Permit approval.

2. The first annual inspection shall be more than one (1) year after beginning operation,
but before two (2) years of beginning operation.
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 38 of 80

~ N, Other Laws Remain Applicable. —

w~ 1. At all times while a permit is in effect the licensee shall possess all required licenses.

2. To the extent that the state has adopted or adopts in the future any additional or stricter
law or regulation governing the cultivation, manufacturing, testing or retail of marijuana or
marijuana products, the additional or stricter regulation shall control the LME in the City.
Compliance with any applicable state law or regulation shall be deemed an additional
requirement for issuance or denial of any license under this chapter, and noncompliance with any
applicable state law or regulation shall be grounds for revocation or suspension of any license
issued hereurider.

3. Any LME may be required to demonstrate, upon demand by law enforcement officers
of the City of Haverhill and/or the local licensing authority, the source and quantity of any
marijuana found upon the license premises are in full compliance with any applicable state law

or regulation.

4, The issuance of any license pursuant to this chapter shall not be deemed to create an
exception, defense or immunity to any person in regard to any potential criminal liability the
person may have for the cultivation, possession, sale, distribution, or use of marijuana.

5. Prior to the issuance of a Special Permit, the LME must have entered into a Host
Community Agreement (HCA) with the City. If, upon review by the City Council, the LME is
found to not be fully in compliance with the HCA, the Special Permit and/or the local license
may be suspended or rescinded.”

Saves asto-Legality - (
all rise ZL VE SP

City Solicitor
* PLACED ON FILE for atleast 10 days and REFER TO PLANNING BOARD JANUARY 9 2019

/~ 10 COME \ K L CITY COUNCIL: JANUARY 15 2019
es , ~-
Acheo ity ek 7
IN CITY COUNCIL: January 15 2019
ON MOTION OF COUNCILLOR LEPAGE TO AMEND THE DOCUMENT AS FOLLOWS: In Section D
#4 after the words “located within" by striking the word “on” and inserting in
place thereof the word “one” AND

MOTION PASSED and
PASSED AS GE a , APPROVED:

’ Attesti— Py
Pha, City Clerk 4 ee M
eer j ° [ “
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 39 of 80
5/30/2019 _ = City of Haverhill, MA

City of Haverhill, MA
Thursday, May 30, 2079

Chapter 255. Zoning
Article XVII. Medical Marijuana Overlay District
§ 255-176. Purpose.

The purpose of this article is to provide for the placement of RMDs, in accordance with the
Humanitarian Medical Use of Marijuana Act, MGL c. 94C, App. § 1-1 et seq., In locations suitable for

_ lawtul medical marijuana facilities and to minimize adverse impacts of RMDs on adjacent properties,
residential neighborhoods, historic districts, schools, playgrounds and other locations where minors
congregate by regulating the siting, design, placement, security, and removal of RMDs.

§ 255-178. Location.

_ A, RMDs may be permitted in the MMOD pursuant to a special permit.

B. . RMDs may not be located within 500 linear feet of the following:

(1) School, including a public or private elementary, vocational, or secondary school or a public or
private college, junior college, or university;

(2) Child care facility;

(3) Library;

(4) Playground;

(5) Public park;

(6) Youth center;

(7) Public swimming pool;

(8) Video arcade facility; or

(9) Similar facility in which minors commonty congregate.

C. The distance requirement may be reduced by 25% or fess, but only if;

(1) The applicant demonstrates that the RMD would otherwise be effectively prohibited within the
municipality;

(2) The applicant demonstrates that the RMD will employ adequate security measures to prevent
diversion of medical marijuana to minors who are not qualifying patients pursuant to 105 CMR
725.004. ;

htins Harnde dbl raminrintHHAATANMAiA=2Q4RI9GA DOARA DRI Robi Aranstinitea ain
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 40 of 80

5/24/2019 ° ' City of Haverhill, MA Administration and Enforcement

Chapter 255 Zoning

Article X Administration and Enforcement |

§ 255-65 Administrative official.
[Amended 6-6-1978 by Doc. 103-C] »

The Building Inspector is hereby appointed and authorized to administer and enforce the provisions of this chapter and shall be
charged with the enforcement of this chapter and shall withhold a permit for the construction, alteration or moving of any
building or structure if the building or structure, as constructed, altered or moved would be in violation of this chapter. if the
3uilding Inspector, charged with enforcement of this chapter, is requested, in writing, to enforce this chapter against any person
allegedly’ in violation of the same and declines to act, he shall notify, in writing, the party requesting such enforcement of any
action or refusal to act and the reasons therefor within 14 days of receipt of such request.

§ 255-66 Permit required.

A. It shall be untawful for any owner or person to erect, construct, reconstruct, convert or alter a structure or change the use.
or extend the use of any building, sign or other structure or fot without applying for on the forms provided for and receiving
from the Building Inspector the required permit therefor. For Purposes of administration, such permit and application
procedure involving a structure may be made at the same time and combined with the permit-required under the Building
Code. Where the application does not involve a structure but only a lot, a permit shall be applied for and may be issued.

(1) : Prior to the issuance of any permit, the Building Inspector shall determine that the street or way which provides
.frontage and access to a lot(s) has, for the entire length of the lot(s) frontage, sufficient width, suitable
" grades/topography and adequate construction to provide for the needs of vehicular traffic in relation to the proposed
use of the land and for the installation of municipal services to safely and sufficiently serve such land and the buildings
erected or to be erected thereon. Any question as to the adequacy of a street or way shall be referred to the Planning
_ Board for the submission of a plan to determine the adequacy of the street or way. Any improvements approved by the
Planning Board shall follow normal lot release procedures relative to providing surety for the required improvements.
. [Added 6-27-2000 by Doc. 79-E]

(2) In addition to all other requirements herein, prior to the issuance of any permit for a property located within the
_ Watershed Protection Overlay District shall provide to the Building Inspector one of the following:
[Added 6-27-2000 by Doc. 79-E]
(a) Evidence that the property is exempt from the chapter.

-(b) Evidence of the granting of a special permit.

_{c) A completed watershed review form filed with the site plan for the property providing details on the activity to
occur within the Watershed District and all required information.

(3) .In addition to all other requirements herein, prior to the issuance of any permit, the applicant shail file a written report
as part of the application detailing how compliance with each of these requirements will be accomplished. The
- development shall be integrated into the existing terrain. Building sites shall, to the extent feasible:
[Added 6-27-2000 by Doc. 79-E]
(a) Minimize use of wetlands, steep slopes, floodplains and hilltops.
‘(b) Reserve natural and historic features.
(c) Maximize open space preservation.

(d) Minimize obstructions of scenic views from publicly accessible locations.

‘(e) Minimize tree, vegetation and soil removal, blasting and grade changes.

etm HA met ph ION ann lAIGIENA
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 41 of 80

5/24/2019 © City of Haverhill, MA Administration and Enforcement

CF) Screen objectionable features from neighboring properties and roadways.

(4) Prior to the issuance of any permit, the Building Inspector must determine that the lot is a buildable lot (as defined by

this chapter).
[Added 6-27-2000 by Doc, 79-E]

B. The following shall be exempt from this section:

(1) Replacing copy. The changing of advertising copy or message on an approved painted or printed sign or on theater
marquees and similar approved signs which are specifically designed for the use of replaceable copy.

(2) “Temporary signs, per § 255-35 and signs under § 255-36 of this chapter.

(3) * Structural improvements or changes that are exempted by the Building Code and do nc change the height, number of
Stories, size, use or location of astructure.

(4) “Repairs as defined by this chapter.

Cc. Phased development subdivisions and Form A lots.
[Amended 6-27-2000 by Doc. 79-D]

(1) Building permits for the construction of single-family, two-family and three-family dwellings in a subdivision or on
-contiguous Form A lots held in common or related ownership on the effective date of the provision shall not be granted
‘ata rate per annum greater than as permitted by the following schedule:

Number of Lots Minimum Years of Development Maximum Lots Developed per Year
1to6 : . 1 Alt
7 to 20 2 _ 50% of total
21t0 34 3 33% of total
35 to 50 4 25% of total
51to 75 “5 20% of total
76 to 125 6 16.7% of total
7 14.3% of total

126 or more

(2) Lots can be sold any time for the construction of dwellings in the designated future years. However, any lots covered by
this provision hereafter sold or otherwise transferred to another owner shall include in the deed the earliest date on
which construction may be commenced in accordance with these provisions.

(3) ‘If there is a proposed subdivision with any lots that are within 1,000 feet of lots in another subdivision held by common
or related ownership, then both subdivisions shall be construed to be a single subdivision for the purpose of this
Subsection C.

(4) Lot lines for Form A lots shall be defined when the Form A lots have been endorsed by the Planning Board, Subsequent
changes in the shape or ownership of lots shall not render the provision of this Subsection C void.

(5) The anniversary date of each subdivision or contiguous Form A lots under this provision shall be no earlier than the date
on which all approvals required for the first building permit have been obtained.

~ (6) Each year in which any building permit is issued after the anniversary date as defined above and before the next and

succeeding anniversary date shall be considered one year of development for purposes of Subsection C(1) hereof, Only

those years during which a building permit is issued shall constitute a year of development. Intervening years in which

~ no building permit is issued shall not constitute a year of development and shall not be considered when determining
minimum years of development for purposes of Subsection C(1) hereof.

(7) The Planning Board, in conjunction with the Building Inspector, shall be responsible for administering this section of the
chapter. ,

HEAD aman IA anal IBIena . nies
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 42 of 80
5/24/2019 , City of Haverhill, MA Administration and Enforcement

(8) - The invalidity of one or more provisions ‘or clauses of this section shall not invalidate or impair the section as a whole or
_any other part thereof.

(9) The provisions of this Subsection C shall apply to building permits issued by the City of Haverhill.

(10) The provisions of this Subsection C shall not apply to definitive subdivision plans or Form A plans which have been
_approved or endorsed by the Planning Board prior to adoption of this subsection.

D. Growth management.
[Added 3-4-1997 by Doc. 21-B]

(1) Intent and purpose. This Subsection D is adopted for the following purposes:

(a) To ensure that growth occurs in an orderly and planned manner, at a rate that can be supported by City services,
while avoiding large year-to-year variations in the development rate;

(b) To provide the City with time to study the effect of growth on the municipality's infrastructure, character and
_ municipal services, to install water transmission facilities and to address required additional supply and distribution
system improvements so as to be able to achieve a positive safe yield capacity in order to support additional new
growth; |
[Amended 6-27-2000 by Doc. 79-F]

‘€c) To relate the timing of residential development to the City’s ability to provide adequate public safety, schools, roads
and municipal infrastructure and human services at the level of quality which citizens expect and to the City’s ability
to pay under the financial limitations of Proposition 2 1/2, as outlined in the City’s Master Plan of 1990;

‘(d) To preserve and enhance the existing community character and value of property; and

‘ (e) To allow departures from the strict application of the growth rate measures herein in order to encourage certain
types of residential growth which address the housing needs of specific population groups or which provide
significant reductions in the ultimate residential density of the City.

(2) "Applicability; effect; definitions.

_ (a) Beginning on March 4, 1997, no building permit for a new dwelling unit or units shall be issued unless in accordance -
with the regulations of this Subsection D, unless exempted herein.

(b) The provisions of this Subsection D shall expire on December 31, 2003.
, [Amended 2-16-1999 by Doc, 162-B; 6-27-2000 by Doc. 79-F; 12-18-2001 by Doc. 156-B; 1-14-2003 by Doc. 189-
B/02]

. (c) For the purposes of this Subsection D, the following terms shall have the following meanings:

DEVELOPMENT
A single parcel or set of contiguous parcels of land held in common ownership at any time on or after the date
of adoption of this subsection, for which one or more building permits will be sought,

DEVELOPMENT SCHEDULE _
A schedule authorized by the Planning Board in accordance with Subsection D(4).

GROWTH RATE LIMIT .
The maximum number of building permits that may be authorized will be 100 permits per year. The growth
rate limit is based upon an analysis of recent average growth rates and the 1990 Master Plan’s policies and
implementation strategies to manage the current high level of residential growth in the City, Units exempt
under Subsection D(6) are included within the calculation of the growth rate limit.
[Amended 6-27-2000 by Doc. 79-F]

(3) Planned growth rate,

Ktine:HanrndaQBhn anrelQIBIBndt . as
5/24/2019

(4).

(5)

Ledden m Phe e w ol

Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 43 of 80

: City of Haverhill, MA Administration and Enforcement
(a) The growth rate limit shall be based on a growth rate of 100 permits per year.
[Amended 10-26-1999 by Doc. 118-B; 6-27-2000 by Doc. 79-F]

(b) Whenever the number of building permits issued. for new dwelling units exceeds the applicable growth rate limit,
the Building inspector shall not issue building permits for any additional dwelling unit or units unless such unit or
_ units are exempt from the provisions of this Subsection D.

(co) The Planning Board shall not approve any development schedule under § 255-66C which would result in
authorizations exceeding the applicable growth rate limit.

‘(d) Building permits authorized by a development schedule, but not acquired during the scheduled period set forth in
§ 255-66C shall not be counted in computing the applicable growth rate limit. Building permits issued, but
subsequently abandoned under the provisions of the State Building Code, shall not be counted in computing the
applicable growth rate limit.

Development scheduling.

‘(a) This Subsection D (4) shall apply to the following types of development which would result in the creation of new
dweiling units: .

[1] Definitive subdivision plans;

[2] Plans subject to MGL c. 41, § 81P;

[3] Special permit developments subject to this chapter; and
[4] Use variances.

(b) In addition to the'types of development described in Subsection D(4) (a), the Planning Board is authorized, upon
request, to approve a development schedule for any other building lot or dwelling unit, specifying the month and
year in which such lot/unit shall be eligible for a building permit.

“(c) Dwelling units shall be considered as part of a single development for purposes of development scheduling in

accordance with § 255-66C.

“(d) Where, consistent with the applicable growth rate limit, building permits or the construction of new residential
units in the types of development set forth in Subsection D(4) (a) shall be authorized only in accordance with
§ 255-66C. ,

“(e@) Where the applicable growth rate limit does not allow development consistent with the table set forth above, the
Planning Board shall establish a development schedule which allows fewer than the maximum number of dwelling
units per year. However, the Planning Board shall not establish any development schedule which phases
development for longer than a ten-year period.

Procedures for development schedules.

(a) In order to facilitate review, the developer may submit a written proposed development schedule to the Planning
Board as part of any application for a preliminary or definitive subdivision approval or any application for approval
of a plan subject to MGL c. 41, § 81P,

‘(b) In cases where the developer has elected not to submit a development schedule in accordance with Subsection
D(5) (a) above, the Building Inspector shall refer any application for a building permit on a lot within these types of
plans to the Planning Board for development scheduling.

(c) The developer shall submit a written proposed development schedule as part of any application for a special permit

or use variance, In the case of a use variance, the Board of Appeals shall forthwith refer said document to the
Planning Board.

TRARA on ne tAnnaanes
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 44 of 80
5124/2019 City of Haverhill, MA Administration and Enforcement

(d) The Planning Board shall approve a development schedule which is consistent with the Provisions of this
subsection.

(e) Approved development schedules for the types of development described in Subsection D(4)(a) shall be
incorporated, where appropriate, as part of the decision filed with the City Clerk, whether inscribed on the plan
and/or filed as a separate, attached document. In the alternative, development schedules pertaining to plans subject
to MGL c. 41, § 81P, shall be separately recorded if the developer does not elect to use the procedures of
Subsection D(3) (b).

f) No approved development schedule shall take effect for the purposes of obtaining building permits until recorded
- separately or as part of the decision.

.(g) After approval of a development schedule by the Planning Board in accordance with Subsection D4), an
application for a building permit in conformance with the approved schedule shall be approved and the permit
issued even if the applicable growth rate limit calculated pursuant to Subsection D(3) (b) has been reached.

(h) If applications for building permits are made at a slower rate than authorized in a development schedule,
applications for the unused permits from one period may be made in a later period; and such applications shall be
approved and the permits issued even if the applicable growth rate limit has been reached in the later period.

(i) Upon transfer of any lot or unit in the types of development subject to development scheduling, the deed shall
reference the development schedule and state the earliest date on which construction may be commenced in
accordance with the provisions of this subsection.

(6) Exemptions. The following ‘developments are specifically exempt from the planned growth rate and development
scheduling provisions of this subsection:
[Amended 6-27-2000 by Doc. 79-F]

(a) Dwelling units in the types of development set forth in Subsection D(4) (a) which are exempt by virtue of the
provisions of MGL c. 40A, § 6.

(b) An application for a building permit for the enlargement, restoration or reconstruction of a dwelling in existence as
of the effective date of this subsection, provided that no additional residential unit is created.

(c) Dwelling units for low- and/or moderate-income families or individuals, where all of the following conditions are
met: a ;

[1] Occupancy of the units is restricted to households qualifying under the Local Initiative Program as
administered by the Executive Office of Communities and Development.

[2] The affordable units are subject to a properly executed and recorded deed restriction running with the land
which shall limit each succeeding resale price to an increase of 10%, plus any increase in the consumer price
index, plus the cost of any improvements certified by the Building Inspector.

(a) Any single- or two-family dwelling in the RH and RU Zone which is otherwise properly allowed by this chapter.
[Added 1-14-2003 by Doc. 189-8/02]

(e) Any tract of land existing and not held in common ownership with an adjacent parcel on the effective date of this
Subsection D shall receive a one-time exemption from the Planned Growth Rate and Development Scheduling
provisions for the purpose of constructing one single- or two-family dwelling, which is otherwise allowed by this
chapter, on the parcel.

[Amended 1-14-2003 by Doc. 189-B/02]

(7) Zoning change protection. Any protection against zoning changes provided by MGL c. 40A, § 6, shall be extended to the
earliest date on which the final unit in the development could be authorized under this subsection,

(8) Severability. The provisions of this subsection are hereby declared separable and if any provision shall be held invalid or
unconstitutional, it shall not be construed to affect the validity or constitutionality of any of the remaining provisions of

ttm atin mm FRE ne rlfIQNIRAA rian
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 45 of 80
5/24/2019 City of Haverhill, MA Administration and Enforcernent

‘this subsection or act in relation thereto.

§ 255-67 Other approvals required. a

-Where authorization of a use of fand or of a structure is required by the Board of Appeals or City Council, a copy of such written
authorizationshal! be sent by the Clerk of the Board or Council to the Building Inspector within 14 days of granting of approval and
shall be received by the Building Inspector prior to the issuance of a permit. In addition, the Building Inspector in such cases where
the Board ot Council has granted a limited or conditional zoning variance or special permit shall not issue a permit until the
applicant submits an affidavit from the Essex County Registry of Deeds that the authorization of the Board or Council is recorded.
Furthermore, the Building Inspector shall not issue a permit where approval under the Subdivision Control Law by the Planning
Board is required; and/or approval by the Mayor, State Department of Natural Resources and the State Department of Public
Works for the filling of wetlands; and/or a certificate of appropriateness from the Historic District Commission, if and when
required; and/or a covenant or offer for acceptance of open space under §§ 255-93 and 255-94 of this chapter, until these
requirements are met in writing. Authorization for a permit shall be null and void if the applicant has not obtained his permit from
the Building Inspector after one year from the date of approval of his application by the City Council or the Board.

§ 255-68 Site plan required; contents; site plan review.
[Amended 7-8-1997 by Doc. 73-B; 6-27-2900 by Doc. 79-F]

A. Site plan required; contents.

(1) _ In addition to plans and drawings required for submission under regulations of the Building Code, all applications for
permits shall be accompanied by seven copies of a site plan. One copy of such plan shall be returned to the applicant if
approved by the Building Inspector. Such site plan shall be drawn to scale showing all detail and plan level information on

“approved plans and, in the absence of any other plan, approval shall include the actual dimensions of the lot to be built
‘upon, the exact size and locations on the lot of any existing building and those buildings to be erected, location and
design of off-street parking and loading spaces, signs and such other information as may be necessary to determine and
‘provide for enforcement of this chapter. Clear reference shall be made on any site plan to any other plans affecting the
‘subject site, including, but not limited to, Planning Board plans and approvals, conservation plans and approvals, Board
of Appeals plans and approvals and Board of Health plans and approvals. In addition to the above information, if the
“property is located in the Watershed Protection Overlay District, the site plan shall contain the following:

| (2) Evidence that the property is exempt from the chapter.
(b) Evidence of the granting of a special permit.

(c) A completed watershed review form filed with the site plan for the property providing details on the activity to
occur within the Watershed District and all required information.

. (2) ‘The information required on the site plan may be combined with the information required under Article XI for any site
' plan.

B. Site plan review.

(2) Prior to the issuance of any permit for new construction of units, the applicant shall file a plan containing all of the
above information with the Planning Department for a coordinated review of the site plan by City departments. The
purpose of this review is to ensure, prior to actual construction, that the plans are in compliance with all prior approvals
from various boards and commissions as applicable and fully incorporate the requirements of those approvals, If, in the

opinion of the relevant City departments, the work proposed deviates from the approved plans or the review indicates
that what is depicted in the plan may cause changes to the topography and/or vegetation on the site such that stability of
the earth on the site or natural flow of water or drainage on the site may be affected in such a way as to cause adverse
‘impact to the adjoining land or streets or ways, then the Building Inspector shall require the applicant to provide a
modified plan for abatement of such an adverse effect(s), and failure by the applicant to implement all work in
conformance with such a site plan shall be a violation of this chapter subject to all enforcement provisions of this
chapter.

bbe dim mn ARON ne me OCR alan
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 46 of 80
5/24/2019 : . City of Haverhill, MA Administration and Enforcement

(2) Prior to the issuance of any permit which is for construction other than new construction, if, in the opinion of the
Building Inspector, the work proposed may cause changes to the topography and/or vegetation on the site such that
Stability of the earth on the site or natural flow of water or drainage on the site may be affected in such a way as to
-cause adverse impact to the adjoining land or streets or ways, then the Building Inspector shall require the applicant to
provide a site plan containing all information outlined in Subsection B(1) above, to the Planning Department for review.
‘Such site plan shall detail all mitigation methods proposed to abate such an adverse effect, and failure by the applicant:
to implement such a site plan shall be a violation of this chapter subject to all enforcement provisions of this chapter.

3) The Planning Department shall seek the review and approval of all applicable City departments as is deemed necessary,
§ Vep P P ¥.
. prior to approval of any such site plan.

(4) The Building Inspector, shall issue a cease-and-desist order for a violation of the site plan, then the Building Inspector
shall require the applicant to post a bond sufficient for compliance with the site control plan and any requirements
thereof as a condition prerequisite to the lifting of the cease-and-desist order,

§ 255-69 Certificate of use and occupancy required.
It shall be unlawful to use or occupy any structure or lot for which a permit is required herein without the owner applying for and
receiving from the Building Inspector a certificate of use and occupancy. Such certificate may be combined with the one which
may be issued under the Building Code. The Building Inspector shall take action within 14 days of receipt of an application for a
certificate of use and occupancy. Failure of the Building Inspector to act within the 14 days shall be considered approval.

§ 255-70 Permit and application fees.

Fees shall be as established by the City Council.
[1] Editor's Note: Current fees are on file in the office of the City Clerk.

§ 255-71 Permit time limits.

Any work for which a permit has been issued by the Building Inspector shall be actively prosecuted in accordance with the Building
Code.

§ 255-72 Notice of violation; previously issued permits.

A. The Building Inspector shall serve a notice of violation and order to any owner or person responsible for the erection,
construction, reconstruction, conversion or alteration of a structure or change in use, or extension of use of any building,
sign or other structure or lot in violation of any approved plan, information or drawing pertinent thereto; or in violation of a
permit or certificate issued under the provisions of this chapter, and such order shall direct the immediate discontinuance of
‘the unlawful action, use or condition and the abatement of the violation. Any owner or person responsible who has been
served with a notice and ceases any work or other activity, shall not leave any structure or fot in such a condition as to be a
hazard or menace to the public safety, health, morals or general welfare.

B. No action, suit or proceeding shall be maintained in any court, nor any administrative or other action taken, to recover a fine
or damages or to compel the removal, alteration or relocation of any structure or part of a structure or alteration of a
structure by reason of any violation of this chapter except in accordance with the provisions of this section, §§ 255-75 and
255-84; provided, however, that if real property has been improved and used in accordance with the terms of the original
building permit issued by a person duly authorized to issue such permits, no action, criminal or civil, the effect or purpose of
which is to compel the abandonment, limitation or modification of the use allowed by said permit or the removal, alteration
or relocation of any structure erected in reliance upon said permit by reason of any alleged violation of the provisions of
Chapter 40A, or of this chapter adopted thereunder, shall be maintained, unless such action, suit or proceeding is
commenced and notice thereof recorded in the Essex County Registry of Deeds within six years next after the
commencement of the alleged violation of law, Such notice shall include names of one or more of the owners of record, the

“name of the person initiating the action and adequate identification of the structure and the alleged violation.
[Added 6-6-1978 by Doc. 103-C]

fatimn Lin AR ARIAT aarti IQOONd
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 47 of 80

5/24/2019 - City of Haverhill, MA Administration and Enforcement

§ 255-73 Penalties for violations.
. [Amended 329-1983 by Doc. 30-C; 3-26-1985 by Doc. 69]

Any owner or person who violates or refuses to comply with any of the provisions of this chapter may, upon conviction, be fined a
sum of a:minimum of $25 or 1% of the property value as stated on the building permit, up to $300 per day, for each offense. Each
day, or portion of a day, that any violation is allowed to continue shall constitute a separate offense.

§ 255-74 Board of Appeals.

A, Creation; membership; vacancies; advisor. There is hereby created a Board of Appeals of five members and two associate
members. Members of the Board in office at the effective date of this chapter shall continue in office. Hereafter, as terms
expire, the Mayor shall make appointments in the month of December for a term of office commencing on the following first
day of January, for a term of five years for the five regular members and for a term of one year for the two associate
members, so that the term of one regular member and the two associate members shall expire each year. If a vacancy should
occur during the course of the year, the Mayor shall fill such vacancy within 45 days in the same manner as an original
appointment; the appointee shall serve for the unexpired term remaining for the position. The Administrator of the
Department of Planning and Development or his designee shall act as an ex officio adviser (sharing all the responsibilities of a
regular Board member except not the voting privilege) to the Board.

[Amended 6-6-1978 by Doc. 103-C; 3-29-1983 by Doc. 29-C]

B, Chairman; removal of members; associate members; rules and regulations.
[Added 6-6-1978 by Doc, 103-C]

(1) “Each Zoning Board of Appeals shall elect annually a Chairman from its own number and a Clerk and may employ experts
and clerical and other assistants.

(2) Any member may be removed for cause by the appointing authority upon written charges and after a public hearing.

(3) The Chairman of the Board may designate any such associate member to sit on the Board in case of absence, inability to
actor conflict of interest on the part of any member thereof, or in the event of a vacancy of the Board until said vacancy
‘is filled.

(4) : The Board of Appeals shalt adopt rules, not inconsistent with the provisions of this Zoning Ordinance for the conduct of
‘its business and shall file a copy of said rules with the City Clerk.

C. Powers and duties.
[Added 6-6-1978 by Doc. 103-C]

(1) “the Board of Appeals shall have the following duties and powers:

‘{a) To hear and decide appeals in accordance with § 255-75.

~_(b) To hear and decide applications for special permits, as set forth in § 255-80, upon which the Board is empowered to
act under this chapter.

© To hear and decide petitions for variances, as set forth in § 255-79, upon which the Board is empowered to act
under this chapter.

(2) ‘In exercising the powers granted by this subsection, the Board of Appeals may make orders or decisions, reverse or
_affirm in whole or in part, or modify any order or decision and to that end shall have all the powers of the officer from
-whom the appeal is taken and may issue or direct the issuance of a permit.

§ 255-75 Appeals.
[Amended 6-6-1978 by Doc. 103-C]

Appeals to the Board shall be taken in accordance with the rules of the Board and the Zoning Act and may be taken by any person
aggrieved by reason of his inability to obtain a permit or enforcement action from the Building inspector under the provisions of

mann INRA ARNE
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 48 of 80

§/24/2019 — City of Haverhill, MA Administration and Enforcement

this chapter, by the Merrimack Valley Planning Commission or by any person including an officer or board of this City, or of an _
abutting City or town aggrieved by an order or decision of the Building Inspector or other administrative official in violation of any
provision ofthis chapter. Further appeals shall be taken in accordance with § 255-84 of this chapter, Any appeal under this section
shall be taken within 30 days from the date of the order or decision which is being appealed by filing a notice of appeal, specifying
the grounds thereof, with the City Clerk, who shall forthwith transmit copies thereof to such officer or board whose order or

' decision is being appealed and to the Board of Appeals. Such officer or board shall forthwith transmit to the Board of Appeals all
documents and papers constituting the record of the case in which the appeal is taken.

§ 255-76 Application for appeals.
[Amended 66-1978 by Doc. 103-C]

Written application for authorization for a permit by action of the Board shall be made on forms provided by the Board and shall
include a copy of all information submitted to the Building Inspector in the application for a permit and four copies of the
required: plot plan. Applications for appeals shall be filed by the petitioner with the City Clerk, who shall forthwith transmit them
to the Clerkof the Board of Appeals for administration. The official date of filing shall be the date recorded by the City Clerk upon
receipt of the executed forms.

§ 255-77 Action on appeals, special permits and variances.
[Amended 6-6-1978 by Doc. 103-C]

A. Meetings of the Board (or City Council, where applicable) shall be held at the call of the Chairman (or Council President,
where applicable), or when called in such other manner as the Board (or City Council, where applicable) shall determine in its
rules,

B, The’Board of Appeals (or City Council, where applicable) shall hold a hearing on any appeal, application or petition
transmitted to it by the City Clerk within 65 days from the transmittal to the Board (or City Council, where applicable) of such
appeal, application or petition. The Board (or City Council, where applicable) shall cause notice of such hearing to be
published and sent to parties in interest as provided for herein, and shall notify the Planning Board and the Planning Boards
of all'adjacent cities and towns which may forward recommendations with respect to said matter for the consideration of the
Board of Appeals (or City Council, where applicable). The Chairman (or Council President, where applicable), or in absence
the Acting Chairman (or Council Vice President, where applicable), may administer oaths, summon witnesses and call for the
production of papers. ,

C. Avote of four members of the Board consisting of five members or a vote of six members of a Council consisting of nine
members shall be necessary to reverse any order or decision of any administrative official under this chapter or to effect any
variance in the application of this chapter. .

_D, All hearings of the Board of Appeals (or City Council, where applicable) shall be open to the public. The decision shall be
made within 75 days after the date of filing of an appeal, application or petition (except in regard to special permits, where
such decision shall be made within 90 days after the date of public hearing, for which notice has been given, as provided in
§ 255-101 of this chapter). Failure by the Board (or City Council, where applicable) to act within said 75 days (or 90 days,
where applicable) shall be deemed to be the grant of the relief, application or petition sought, subject to an applicable judicial
appéal as set forth in § 255-84. The Board (or City Council, where applicable) shalt cause to be made a detailed record of its
proceedings, indicating the vote of each member upon each question or, if absent or failing to vote, indicating such fact and
setting forth clearly the reason or reasons for its decision and of its official actions, copies of all of which shall be filed within
14 days in the office of the City Clerk and shall be a public record, and notice of the decision shall be mailed forthwith to the
petitioner, applicant or appellant, to the parties in interest designated in § 255-101 and to every person present at the
hearing who requested that notice was to be sent. Each notice shall specify that appeals, if any, shall be made pursuant to
§ 255-84 and shall be filed within 20 days after the date of filing of such notice in the office of the City Clerk.

[Amended 3-13-1979 by Doc. 299-C]

E, Upon the granting of a variance or special permit on any extension, modification or renewal thereof, the Board of Appeals (or

City Council, where applicable) shall issue to the owner, and to the applicant if other than the owner, a copy of its decision,
certified by the City Clerk, containing the name and address of the owner, identifying the land affected, setting forth

Rttne HARAARIAN raArniIROAQant
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 49 of 80

5/24/2019 City of Haverhill, MA Administration and Enforcement

compliance with the statutory requirements for the issuance of such variance or permit and certifying that copies of the

decisionand all plans referred to in the decision have been filed with the Planning Board and City Clerk.

§ 255-78 Interpretation of chapter.

(On appeal from an order or decision made by the Building Inspector, or on request by any officer or board of the City, the Board

shall have the power to decide any of the following questions:

A.

B.

A.

Determination of the meaning of any provision of the text of this chapter.

Determination of the exact location of any district boundary shown on the Zoning Map.

§ 258- 79 Variances.

The Board, after public hearing notice has been given by publication and posting as provided for in § 255-101 and by malting
to all parties of interest, may and is authorized to grant, upon appeal or upon petition with respect to particular use, land or
existing structures, a variance from the terms and requirements of this chapter where the Board specifically finds that, owing
to circumstances relating to the soil conditions, site shape or topography of such land or structures, and, especially affecting
such land: or structure, but not affecting generally the zoning district in which it is located, a literal enforcement of the
provisions of this chapter would involve substantial hardship, financial or otherwise, to the petitioner or appellant, and that
desirable relief may be granted without substantial detriment to the public good and without nullifying or substantially
derogating from the intent or purpose of this chapter. A use variance may only be granted to existing nonconforming
structures for the particular or similar type of use requested, as determined by the Board.

[Amended 6-6-1978 by Doc. 103-C; 3-13-1979 by Doc. 299-C]

With the exception of petitions where no exterior alterations of structures and no increase in existing conforming parking are
required, all applications for variances, including dimensional variances, shall be accompanied by a reproducible original and
nine copies of the following described site plan: The plan shall be 8 1/2 inches by 11 inches or larger, drawn to a scale of one
inich:equals 40 feet or such smaller scale as may be necessary, indicating zoning districts, names of properties which abut the
subject property, existing property lines and the exact location of existing buildings and any proposed additions, which shall
accurately be drawn, signed and stamped by a registered land surveyor. Cited exceptions must be accompanied by a site plan
showing the above relevant items but need not be drawn, signed and stamped by a registered land surveyor. The dimensions
of the lot, percentage of the lot covered by the principal and accessory buildings, the required parking spaces, entrances,
exits, driveways, planting strips, signs, etc., that are pertinent to the granting of the variance shall also be shown,

[Added 3-13-1979 by Doc. 299-C; amended 6-9-1981 by Doc, 79-C; 5-22-1984 by Doc. 60-B; 6-10-1992 by Doc. 52-C]

(1) . When a variance is requested to subdivide a parcel of land, the dimensions and areas of the surrounding lots may be
“taken from the deed or site plan for comparison of the size of lots in the neighborhood, noted on the plan as such and
«marked “approximate.” Any plans presented with the petition shall remain a part of the record of the Board of Appeals.

(2) “When a petition is filed for a sign variance, the accompanying plan shall show, in addition to the location of the sign, the
sign area and height in relation to.the respective building height, size or length.
(3). If living quarters are to be remodéled or areas to be converted into living quarters, in addition to the required site plan,
“nine copies of the following described plan shall be furnished:

“@) A floor plan of each floor on which remodeling is to be done or area converted into living quarters;

“(b) A floor plan showing the stairways, halls, doors opening into the halls and exit doors of each floor or floors where
remodeling or converting is to be done; and

“© An elevation of the parts of the building where outside stairways or fire escapes are to be located. The plans and
elevations shall be clearly illustrated. The size of each plan shall be 11 inches by 17 inches or 22 inches. It shal} be
_ drawn to scale 1/4 inch equals one foot.

@ “an application for a dimensional variance or use variance that requires the recording of a plan must be accompanied by
-a recordable linen or Mylar plan, and said plan must contain a registered land surveyor’s seal and signature and must
‘comply with all other recording rules of the Registry of Deeds.
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 50 of 80

5/24/2019 : City of Haverhill, MA Administration and Enforcement

(5) Allplans and elevations presented with the application shall remain a part of the records of the Board of Appeals. The
provision of the plan and the application form shall be the sole responsibility of the applicant.

(6) The Building Inspector, at the time of initial application review, shall confirm to the Board that all site/building plans
-submitted are in total compliance with the Board’s rules and regulations.

Before any variance is granted, the Board must find all of the following conditions to be present:

(1) : Conditions and circumstances are unique to the applicant's lot, structure or building and do not apply to the neighboring
lands, structures or buildings in the same district.

(2) Strict application of the provisions of this chapter would deprive the applicant of reasonable use of the lot, structure or
building in a manner equivalent to the use permitted to be made by other owners of their neighborhood lands,
structures or buildings in the same district.

(3) ‘The unique conditions and circumstances are not the result of actions of the applicant taken subsequent to the adoption
“of this chapter.

(4) Relief, if approved, will not cause substantial detriment to the public good or impair the purposes and intent of this
chapter.

(5) ‘Relief, if approved, will not constitute a grant of special privilege inconsistent with the limitations upon other properties
in the district.

The following circumstances may be construed as establishing a basis for determining that a hardship exists within the

meaning of this section:

(1) Where by reason of exceptional narrowness, shallowness or unusual shape of a specific site at the time of the effective
-date of this chapter or to which this is amended, or by reason of exceptional topographic conditions or other
extraordinary and exceptional physical situations or condition of such site of property, the literal enforcement of the
‘requirements of this chapter pertaining to yards or other space relationships or total land area would result in
exceptional practical difficulties or exceptional and undue hardship upon the owner of such property.

(2) {In the case of corner lots where on all other corners of the intersection there are buildings or uses that do not conform
to the regulations prescribed by this chapter for the district in which said lot is located and where said lot faces one or
:more of said other uses, or in the case of an interior lot there are buildings on the lots which adjoin it on both sides or
_on the lot which adjoins it on one side plus the lot which adjoins it on the rear and the Jot or lots which immediately face
‘it across the street, which buildings do not conform to the regulations prescribed by this chapter for the district in

- which the said fot is located.

The following types of cases shall not be construed as eligible for consideration as hardship cases within the site subsequent
to the adoption of this chapter:

(1) The applicant with or without knowledge of the provisions of this chapter has acquired the site subsequent to the
effective date of this chapter.

(2) The applicant has caused a self-imposed hardship by changing his circumstances after adoption of this chapter.
(Example: The applicant, in selling a portion of a larger site, has either created a new lot which is deficient in total area or
has rendered the existing larger segment on which a structure is located insufficient in yard space).

(3) The applicant would realize financial advantage from a change to the site, the structure or the use.

Unless otherwise specified at the time the variance is granted, the variance pertains to the subject property and not the
individual who applied. Consequently, the variance is transferable to any future owner of the subject property, but cannot be
transferred by the applicant to a different site should he move to another location,

Untess otherwise specified at the time the variance is granted, it pertains to the subject property for an indefinite time.
However, in the case where work has not been commenced and diligently prosecuted within one year after the date of
granting of a variance, then without further action such variance shall become null and void.

tbe the ae ARO WW IRMA
. AA laa
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 51 of 80

5/24/2019 - City of Haverhill, MA Administration and Enforcement

H.

A,

B2.

Where the Board finds the zoning classification of a particular property to be conducive to the deprivation of all reasonable
use of the land or building by the owner thereof, and where such Board deems the same condition to apply generally to other
land. or buildings in the same: neighborhood and/or district, the Board shall deny a variance on the grounds that the
conditicns and circumstances are not unique and shall call this condition to the attention of the Planning Board accompanied
by a recommendation that this chapter be amended,

In all cases where the Board grants a variance from the strict application of the requirements of this chapter, it shall be the
duty of such Board to attach conditions and safeguards as may be required in order that the result of its action be as nearly
as possible in accordance with the intent and purposes of this chapter, but excluding any condition, safeguards or limitation
based! upon the continued ownership of the land or structures to which the variance pertains by the applicant, petitioner or
any owner.

[Amended 6-6-1978 by Doc, 103-C]

§ 255-80 Special permits.
The Board unless herein specified shall have power to hear and decide on applications for special permits for exceptions. The
City Council shall have the power to hear and decide on special permit applications for cluster residential development,
plannedunit development and multifamily dwellings, except that an application to expand an existing residential dwelling up
to, anc not to exceed, a total of six dwelling units, where no exterior structural changes are required, shall be made before the
Board of Appeals in compliance with this and all other applicable regulations of this chapter. tn so deciding, the City Council
must adhere to the conditions as herein stated as if it were the Board and also with relative conditions stated in Article XI.
[Amended 6-10-1980 by Doc, 89-C]

Unless otherwise specified at the time the special permit is granted, the special permit pertains to the subject property and
not the individual who applied. Consequently, the special permit is transferable to any future owner of the subject property
but cannot be transferred by the applicant to a different site should he move to another location.

[Added 6-6-1978 by Doc. 103-C] .

Permit applications.
[Added 3-13-1979 by Doc. 299-C; amended 6-9-1981 by Doc. 79-C; 5-22-1984 by Doc. 60-B; 6-10-1992 by Doc. 52-C]

(1) “Site plan.

(A) ‘All applications for a special permit before the Board of Appeals shall be accompanied by a reproducible original
and 30 copies of the following described site pian: .
[Amended 6-25-2002 by Doc. 97-B]

[1] The plan shall be 8 1/2 inches by 11 inches or larger, drawn at a scale of one inch equals 40 feet or such smaller
scale as may be necessary, indicating zoning districts, north points, names of streets, names of property
owners who abut the subject property and existing property lines, and the exact location of existing buildings
and any proposed additions and distances from adjacent buildings and property lines shall be shown on the
plan, which shall accurately be drawn in ink on Mylar or linen and signed and stamped by a registered land
surveyor.

[2] The dimensions of the lot, percentage of the lot covered by the principal and accessory buildings, the required
parking spaces, entrances, exits, driveways, planting strips, signs, etc., that are pertinent to the granting of the
special permit shall also be shown.

‘(b) All of the above must be certified as to accuracy of the lot lines, placement of original buildings and of proposals to
provide additions to buildings, alterations to lot lines and/or parking, etc.

(2) The Board may also require additional information as described in Subsections D and E of this section as determined to
be pertinent by the Board.

(3) -All plans and facade elevations presented with the application shall remain a part of the records of the Board of Appeals.
The provision of the plan and the application form shall be the sole responsibility of the applicant.

IAAN .. .IRARAARA
AIAG
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 52 of 80

5/24/2019 - City of Haverhill, MA Administration and Enforcement
' (4). If lving quarters are to be remodeled, or areas to be converted into living quarters, in addition to the required site plan,
‘mine copies of the following described plan: shall be furnished:

Ca) A floor plan of each floor on which remodeling is to be done or areas converted into living quarters;

“Cb b} A floor plan showing the stairways, halls, door openings into the halls and exit doors of each floor or floors where
remodeling or converting is to be done; and

Cc) ‘An elevation of the parts of the building where outside stairways or fire escapes are to be located. The plans and
elevations shall be clearly illustrated. The size of each plan shall be 17 inches by 17 inches or 22 inches, it shall be
drawn to scale 1/4 inch equals one foot.

(5) ° Allplans and elevations presented with the application shall remain a part of the records of the Board of Appeals. The
“provision of the plan and the application shall be the sole responsibility of the applicant.

(6) “An application for a special permit that requires the recording of a plan must be accompanied by a recordable linen or
Mylar plan, and said plan must contain a registered land surveyor’s seal and signature and must comply with all other
_ recording rules of the Registry of Deeds.

(7) The Building Inspector, at the time of initial application review, shall confirm to the Board that all site/building plans
submitted are in total compliance with the rules and regulations of the Board of Appeals.

C. All applications for a special permit before the City Council shall be accompanied by a reproducible original and 18 copies of
the following described certified site plan prepared by a registered professional engineer and registered land surveyor. The
certified site plan shall show the following:

[Added 6-10-1992 by Doc. 52-C]

©) “The perimeter dimensions of the lot; Assessors Map, lot and block numbers.

(2) All existing and proposed buildings, structures, building setbacks, parking spaces, driveway openings, distance between
buildings, plan view exterior measurements of individual buildings, driveways, service areas and open areas.

(3) Internal roads, sidewalks and parking areas (width dimensions of paving and indication of number of parking spaces).
(4) All facilities for sewage, refuse and other waste disposal and for surface water drainage.
(5) - All proposed landscaping features, such as fences, walls, planting areas and walks on the lot and tract.

(6). Existing major natural features, including streams, wetlands and ail trees six inches or larger in caliper (caliper is girth of
the tree at approximately waist height),

(7) Zoning, scale and North arrow (minimum scale of one inch equals 100 feet).

(8) Total site area in square footage and acres and area to be set aside as public open space, if appropriate.

(9) : Percentage of lot coverage (including the percentage of the lot covered by buildings) and percentage of open space, if
appropriate.

(10) The proposed residential density in terms of dwelling units per acre and types of proposed commercial uses in terms of

the respective floor area, and recreation areas, and number of units proposed by type: number of one-bedroom units,
-two-bedroom units, etc., if appropriate.

(11) Location sketch map (indicate surrounding streets and properties and any additional abutting lands owned by the
‘ applicant).

(12) Developer's (or his representative’s) name, address and phone number.

(13) Any other information which may include traffic, school, utilities and impact studies deemed necessary by a 2/3 vote of
‘the City Council as the special permit granting authority (SPGA) in order to adequately evaluate the scope and potential

rARAN InNAnARARn
aatin
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 53 of 80

5/24/2019 : City of Haverhill, MA Administration and Enforcement

‘D.

impacts of the proposed project.

The City Council shall require all petitions for special permits for cluster residential development, multifamily dwellings,
residential developments in the Watershed Protection Overlay District or planned unit development to meet the certified site
plan requirements of Subsection D above, and attached to said plan shall be exterior facade elevation plans and interior unit
plans prepared by a registered architect. The architectural plans shall show the following:

[Added 6-10-1992 by Doc, 52-C; amended 6-27-2000 by Doc. 79-H]

(1) . Representative elevation sketches of buildings (indicate height of building and construction material of the exterior
facade).

(2). Typical unit floor plan for residential uses. (Floor plan should be indicated for each type of unit proposed: either one
bedroom, two bedrooms or more.) The area in square feet of each typical unit should be indicated,

In applying for a special permit, the applicant need not demonstrate hardship since the basis for the action is of general
benefit to the City as a whole. In granting a special permit, the Board and Council, with due regard te the nature and
condition of all adjacent structures and uses, and the district within which the same is located, shall find all of the following

general conditions to be fulfilled:
[Amended 6-10-1992 by Doc. 52-C]

(1) - The use requested is fisted in Table of Use and Parking Regulations as a special permit in the district for which
application is made.

(2) . Where pertinent, the use requested also meets the special permit conditions listed in Article XI.

(3) .. The requested use Is essential or desirable to the public convenience or welfare.

(4) -The requested use will not impair the integrity or character of the district or adjoining zones, nor be detrimental to the
“health, morals or welfare and will be in conformity with the goals and policies of the Master Plan.

(5) The requested use provides for convenience and safety of vehicular and pedestrian movement within the site and in
_ relation to adjacent streets, properties and improvements to be demonstrated by a traffic study where pertinent.

(6) The requested use provides for adequate methods of disposal for sewage, refuse and other wastes, and adequate
* methods for surface and storm water drainage.

7) The requested use provides for adequate off-street loading and unloading of service vehicles.
(8) ~The requested use preserves historical buildings and sites.

In addition, the Board and Council:shail find that all the special conditions set forth in Article XI, Table 1: Table of Use and

Parking Regulations and Table 2: Table of Dimensional and Density Regulations!” for a particular use are complied with.
[Amended 6-10-1992 by Doc. 52-C]

[i] Editor's Note: Said tables are included at the end of this chapter.

Comprehensive permit applications shall include certified site and architectural plans, as required by Subsections D and E of
this section and any other information as deemed necessary by the City Council as the City Council as special permit granting
authority, as described in Subsection | of this section.

[Added 6-10-1992 by Doc. 52-C]

The Board of Appeals or City Council as the special permit granting authority may also impose, in addition to any applicable
conditions specified in this chapter, such additional conditions as it finds appropriate to safeguard the neighborhood or
otherwise serve the purpose of this chapter. Such conditions shall be imposed in writing, and the applicant may be required
to post bond or other security for compliance with said conditions in an amount satisfactory to the City Council as special
permit granting authority.

[Added 6-10-1992 by Doc. 52-C]
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 54 of 80

5/24/2019 Cily of Haverhill, MA Administration and Enforcement

I ° On application for a special permit before the City Council, the Fire, Building, Health, Water, Police, Wastewater, Engineering,
Planning, School and Conservation Departments, and other organizations at the selection of the City Council as special
permit granting authority (SPGA), will be requested to review the special permit and provide comments and
recommendations. If such comments are not received by the hearing date, the SPGA shail act on the application in the
normal manner.

. [Added 6-10-1992 by Doc. 52-C]

§ 255-81 Other requirements.
[Amended 6-10-1980 by Doc. 89-C] .

The granting of any appeal, application or petition by the Board shall not exempt the applicant from any provision of this chapter
not specifically ruled upon by the Board or specifically set forth as excepted in this particular case by a provision of this chapter. it
shall be unlawful for any owner or person to reconstruct, convert or alter a structure; or change the use, increase the intensity of
the use or extend or displace the use of any building, other structure or lot; or change any required limitations or special
conditions imposed by the Board in authorizing a special permit. or variance without appealing to the Board as a new case over
which the Board shall have complete administrative power to deny, approve or modify.

§ 255-82 Effective decision.
[Added 6-6-1978 by Doc. 103-C]

No variarice or special permit, or any extension, modification or renewal thereof, shall take effect until a copy of the decision
bearing the certification of the City Clerk that 20 days have elapsed and no appeal has been filed or that, if such appeai has been
filed, that it has been dismissed or denied, is recorded in the Essex County Registry of Deeds and indexed in the grantor index
under the name of the owner of record or is recorded and noted on the owner's certificate of title. The fee for recording or
registering shall be paid by the owner or applicant.

§ 255-83 Repetitive petitions.
[Added 6-6-1978 by Doc. 103-C] 7

A. No appeal, application or petition which has been unfavorably and finally acted upon by the Board of Appeals (City Council,
whére applicable) shall be acted favorably upon within two years after the date of final unfavorable action, unless the Board
of Appeals finds by a vote of 4/5 of its members (the City Council, where applicable, finds by a vote of 2/3 of its members)
specific and material changes in the conditions upon which the previous unfavorable action was based and describes such
changes in the record of its proceedings, and unless all but one of the members of the Planning Board gives written consent
thereto, prior to consideration by the Board of Appeals (City Council, where applicable), and after public notice as set forth in
§ 255-101 is given to parties in interest of the time and place of the proceedings when the question of such consent will be
considered. ,

B. A filing fee in the amount of $150 shall accompany the application and shall cover the costs for advertising both the City
Council and Planning Board public hearings and processing of the petition.
[Added 5-24-1983 by Doc. 70-8]

§ 255-84 Superior or District Court appeal.
[Added 6-6-1978 by Doc. 103-C; amended 12-18-1979 by Doc. 270-C]

A. Any person aggrieved by a decision of the Board of Appeals, Planning Board or City Council, whether or not previously a
party to the proceedings, or any municipal officer or board may appeal to the Superior Court Department for the county In
which the land concerned is situated, or to the division of the District Court Department within whose jurisdiction the land is
situated, by bringing an action within 20 days after the decision has been filed in the office of the City Clerk. If said appeal is
made to said division of the District Court Department, any party shall have the right to file a claim for trial of said appeal in
the Superior Court Department within.25 days after the service on the appeal is completed, subject to such rules as the
Supreme Judicial Court may prescribe. Notice of the action with a copy of the complaint shall be given to the City Clerk so as
to be received within such 20 days. The complaint shall allege that the decision exceeds the authority of the Appeals Board,

455k
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 55 of 80

5/24/2019 City of Haverhill, MA Administration and Enforcement

- Planning Board or City Council and any facts pertinent to the issue and shall contain a prayer that the decision be annulled,
There shail be attached to the complaint a copy of the decision appealed from, bearing the date of filing thereof, certified by
the City Clerk with whom the decision was filed. ,

B. if the complaint is filed by someone other than the original applicant, appellant or petitioner, such original applicant,
appellant or petitioner and all members of the Board of Appeals, Planning Board or City Council shall be named as parties
defendant with their addresses. To avoid delay in the proceedings, instead of the usual service of process, the plaintiff shall,
within 14 days after the filing of the complaint, send written notice thereof, with.a copy of the complaint, by delivery or
certified mail to all defendants, including the members of the Board of Appeals, Planning Board or City Council and shall
within 21 days after the entry of the complaint file with the Clerk of the Court an affidavit that such notice has been given. If
no such affidavit is filed within such time, the complaint shall be dismissed. No answer shall be required but an answer may
be filed and notice of such filing with a copy of the answer and an affidavit of such notice given to all parties as provided
above within seven days after the filing of the answer. Other persons may be permitted to intervene, upon motion. The Clerk
of the Court shall give notice of the hearing as in other cases without jury to all parties whether or not they have appeared,
The'Court shall hear all evidence pertinent to the authority of the Board of Appeals, Planning Board or City Council and
determine the facts, and, upon the facts as so determined, annul such decision if found to exceed the authority of such Board

of Appeals, Planning Board or City Council or make such other decree as justice and equity may require, The foregoing
remedy shall be exclusive, notwithstanding any defect of procedure or of notice other than notice by publication, mailing or
posting as required by this chapter, and the validity of any action shall not be questioned for matters relating to defects in
procedure or of notice in any other proceedings except with respect to such publication, mailing or posting and then only by
a proceeding commenced within 90 days after the decision has been filed in the office of the City Clerk, but the parties shall
have all rights of appeal and exception as in other equity cases. All appeals shall be taken in compliance with this chapter and
the MGL c. 40A, § 17.

§ 255-85 Withdrawal of petition.
[Added 6-6-1978 by Dac. 103-C]

Any petition for a variance or application for a special permit which has been transmitted to the Board of Appeals, Planning Board
or City Council may be withdrawn, without prejudice, by the petitioner prior to the publication of the notice of a public hearing
thereon, 1 but thereafter be withdrawn without Prejudice only with the approval of the Board of Appeals, Planning Board or City
Council. | .
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 56 of 80

MES He Qe “Go Dur 2. Le

 

_ *&
Business Owner Information (Lm E 3 8 q
Describe Your Role in This Application * | | ooo™~
Business Owner . / | |

—

Applicant Information
ONLY COMPLETE THIS SECTION IF YOU ARE AN ATTORNEY OR AGENT REPRESENTING THE BUSINESS

OWNER.
Is the Business Owner a Priority Applicant? *
Yes

IF YES, What Type? *
Economic Empowerment

 

| Business Information
NBr “Payment of Fees is required, but does net guarantee that a permit will be issued, The project mustpass all
required approvals first.

Name of Establishment *
. Haverhill Stem LLC

Type of Establishment.*
Retailer

Business Structure *
Limited Liability Corporation (LLC) ~

Taxpayer Identification Number IN) *
XX-XXXXXXX

‘Company Website Address
www.stemhaverhill.com

Business Phone *
978-944-4126

ls the Location Leased or Owner? *
Leased

Which Zone are You Applying for? *
LME-RO: Retail Sales Only

Are You Seeking to Locate i in the Waterfront District Area (WDA)? *
Yes |
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 57 of 80

If Another Marijuana Business Within 1/2 mile of Your Property is Approved First, What Will

You Do? *
Attempt to Proceed

 

Corporate Information (Required for Business Entities)
Responses must match information on file with the MA Secretary of State's Office.

_ Legal Business Name *
Haverhill Stem LLC

Doing Business As (DBA) if Any
Stem

Are You a MA Business Entity? *
Yes

Filing Date w/Secretary of State *
04/04/2011 8

 

 

Corporate Officers & Director Information
Add Corporate Officers & Director information

Officer/Director Name
Caroline Pineau

Director/Officer Title
CEO, CFO, Executive Director

Officer/ Director Address
25 Bradfields Dr. - Haverhilf MA 01830

Officer/Director % Ownership
100

Add: Corporate Officers & Director Information

 

 

 

Hours of Operation

Monday *
1tam-7pm

Tuesday *
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 58 of 80

d1am-7pm

Wednesday *
- Ttam-7pm

Thursday *
Ttam-7pm

Friday *

tiam-7pm
Saturday *
1iam-7pm

Sunday *
12pm-7pm

Liability Agreement
The-Applicant and all licensees waive and release the City of Haverhill, its elected officials, employees and

agents from any liability for injuries, damages, or liabilities of any kind that result from any arrestor’
prosecution of the LME owners, operators, employees, clients or customers for a violation of state or federal

laws, rules or regulations.

Agree *

Indemnification Agreement

The Applicant, in receiving approvals issued pursuant to this chapter (25 5), and ali licensees, jointly and
severally, if more than one, agree to indemnify, defend and hold harmless the City of Havehill, its elected
officials, employees, attorneys, agents, insurers and self-insured pool against all liability, claims and demands
on a¢count of injury, loss or damage, including without limitation, claims arising from bodily injury, personal
injuty, sickness, disease, death, property loss or damage or any other loss of any kind whatsoever, arising out
ofin:in any manner connected with the operation of the LME that is subject of this approval/license,

Agree *

New Custom Section
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 59 of 80

March 25, 2019

John A. Michitson, President |
“Haverhill City Council
City.Hall ,

4 Summer Street

Haverhill MA 01830

Re: Special Permit
Haverhill Stem LLC

Dear President Michitson and Members of the Haverhilt City Council,

Please be advised that. Haverhill Stem LLC waives the sixty-five (65) day statutory requirement
for the Council to act on the Special. Permit to become a licensed Retail Marijuana Establishment. -

Thank you and please contact me with any questions or concerns you may have,

Sincerely,

| Ttnr,
Caroline Pineau

Managing Member
Haverhill Stem LLC

Cc: Haverhill City Clerk
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 60 of 80

5/3/2079 ViewPoint Cloud

Marijuana Establishment (LME) Special Permit . Add to a project =} Expiration Date ‘

LME-19-3

Details
Submitted on Apr 0S, 2019 2:21 PM

 

 

. Attachments
22 files

 

Activity Feed
Latest activity on May 03, 2019

 
    

Applicant
Caroline Pineau

 
      
 

Location
124 WASHINGTON ST, Haverhill, MA 01832

 
 

Add New » /

Timeline

 

[| LME Application Fee Payment. . ex
J Paid Apr 5, 2019 at 3:22pm . .

Tax Check.

» Completed Apr &, 2019 at 8:15am . . : va |
: Water/Sewer Bill Check ;

| Completed Apr 3, 2019 at 1:35pm . a |

 

City Clerk Review
Completed Apr 24, 2019 at 10:02am = |

Completed Apr 24, 2019 at 10:03am
‘Advisory Committee Approval - AH ‘ |
Completed Apr 24, 2019 at 10:03am

C] Acivisory Committee Approval - AD

[} Advisory Committee Approval - BC |
“Completed Apr 24, 2019 at 10:03am |

‘Advisory Committee Approval - RM

‘Completed Apr 24, 2019 at 10:03am

)

: ‘Advisory. Committee Approval - RT
LJ Completed Apr 24, 2019 at 10:03am |

100°
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 61 of 80

5/3/2019 ViewPoint Cloud

Hours of Operation

Monday "@ > Tuescay* Wednesday * Thursday * Friday * Saturday * Sunday *

Nam-7pm tam-7pm Tlam-7pm Vam-7pm ‘Mam-7pm. 12pm-7pm

Wam-7pm

Liability Agreement

The Applicant and all licensees waive and release the City of Haverhill, its elected officials, employees and agents
from any liability for injuries, damages, or liabilities of any kind that result from any arrest or prosecution of the LME
owners, Operators, employees, clients or customers for a violation of state or federal laws, rules or regulations.

' Agree *

ww

Indemnification Agreement

The Applicant, in receiving approvals issued pursuant to this chapter (255), and all licensees, jointly and severally, if
more than one, agree to indemnify, defend and hold harmless the City of Havehill, its elected officials, employees,
attomeys, agents, insurers and self-insured pool against all liability, claims and demands on account of injury, loss or
damage, including without limitation, claims. arising from bodily injury, personal injury, sickness, disease, ceath,
property loss or damage or any other loss of any kind whatsoever, arising out of in in any manner connected with .

the operation of the LME that is subject of this approval/icense.

- Agree *’

&

New Custom Section

 

 
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 62 of 80

 

EXHIBIT B
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 63 of 80

U.S, DEPARTMENT OF JUSTICE

John F, Walsh

 

United States Attorney

 

District of Colorado
1225 Seventeenth Street, Suite 700 303-454-0100
Seventeenth Street Plaza (FAX) 303-454-0400

Denver, Colorado 80202

March 20, 2012

Stanley Garnett, District Attorney
20" Judicial District

- Boulder County Justice Center
1777 6th Street P.O. Box 471
Boulder, CO 80306

_ Dear Mr. Garnett:

I have received your letter of March 13, 2012 regarding this office’s enforcement of
federal law prohibiting the sale and distribution of marijuana. Although I welcome the
’ opportunity for continued dialogue on this complex issue, I respectfully disagree with the
position your letter outlines.

7 Federal law unambiguously prohibits all sale and distribution of marijuana. In light of
. “medical marijuana” laws passed in several states, however, the Department.of Justice has given
U.S, Attorneys around the country guidance as to the appropriate use of federal law enforcement
resources with respect to prosecution of persons using marijuana for medical purposes on the
. advice of a physician, and their immediate caregivers. In the now well-known Ogden and Cole
" memos, the Department leaves enforcement discretion with U.S. Attorney’s Offices around the
_ country, counsels that prosecution of persons using marijuana for medical purposes and their
” immediate caregivers is not ordinarily the best use of federal law enforcement resources, and
_then reemphasizes that investigation and prosecution of marijuana trafficking remains a priority
of the Department, particularly where federal interests require it,

One of those overriding interests — not just for the federal government, but for Colorado

- government and for local government — is the protection of children and young people from

drugs.and drug abuse, very much including marijuana abuse. In the second half of 2010 and in

2011, Colorado saw an explosion in the number of marijuana dispensaries, with dozens opening
close to schools, This office has reviewed information from many sources, including our public
schools, as well as hospitals and medical professionals, that shows an alarming and substantial
spike in marijuana abuse by children and young people during that same period.

 
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 64 of 80

Stanley Garnett, District Attorney
March 20, 2012
Page 2

When this disturbing information came to the attention of this office, we concluded that
our responsibility — as federal law enforcement officials, and also as Coloradans living in the
very Colorado communities impacted by these alarming trends — required a response, Asa
result, as part of our overall enforcement efforts against marijuana trafficking, this office has
undertaken a focused program to enforce federal laws against drug trafficking near our schools.
Under that program, we are sending warning letters to every marijuana dispensary we identify
that is operating within 1,000 feet of a school, (I should emphasize that. this program is only one
part of this office’s overall enforcement effort, and does not create by implication a safe harbor
for marijuaria dispensaries or marijuana cultivation in other locations.) Those letters give
' dispensaries operating within 1,000 feet of a school a 45-day warning period within which to
cease operations or face enforcement action, including but not limited to civil asset forfeiture of
the properties involved. As a result of the first set of over 20 letters sent in January, ail the
dispensaries warned closed voluntarily, and no federal forfeiture or other litigation proved

_ necessary,

This office will continue this program until all marijuana dispensaries in Colorado

‘ operating within 1,000 feet of a school have been warned and have ceased operations, To be
clear, this program is not at the direction of Washington, D.C., but at my direction as U.S.
Attorney and as a Coloradan, exercising the discretion that the Department of Justice has left

' Jocal U.S, Attorneys to take local circumstances into account in determining how best to address
the enforcement of federal laws against marijuana trafficking,

I believe that enforcing federal law to protect our children and young people from drug
abuse is not only a legitimate use of federal resources, but a core responsibility for me and this
_ office - and IJ believe that is our duty as Coloradans as well. That view has only been confirmed
- by the outpouring of thanks and appreciation this office has received from Coloradans in affected
' communities for our program to close marijuana dispensaries near schools.

' The District Attorney’s Office for the 20" Judicial District and the United States
Attorney’ s Office have a long history of cooperation on law enforcement matters, and I look

forward to continuing that cooperation.

“des WALSH
United States Attorney

5
z
1

JF Wije

 
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 65 of 80

EXHIBIT C
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 66 of 80

U.S. DEPARTMENT OF JUSTICE

John FB, Walsh
United States Attorney
District of Colorado

 

 

1225 Seventeenth Street, Suite 700 (303) 454-0100
Seventeenth Street Plaza (FAN) (303) 454-0402
Denver, Colorade 80202

January 12, 2012

Via Certified Mail and First Class Mail

   
 

aa

Mail No. 7007 1490 0001 4784 0215

 

Cert

 
 
    

as

Cert Mail No, 7007 1490 0001 4784 0222

4

td
a

      
     
 

 
 
    

  

, located at Raza aiaee eee : , Which property
you own or have under your control and management. This property and the dispensary operating
on it is located within 1,000 feet of a school, specifically, & (oe ees,

Federal law prohibits the manufacture, distribution, and possession of marijuana, except as
provided under the strict control provisions of the Controlled Substances Act. The dispensary is
_ operating in violation of federal law, and the Department of Justice has the authority to enforce the
federal law even when such activities may be permitted under state law. Persons and entities who
operate or facilitate the operation of such dispensaries are subject to criminal prosecution and civil
enforcement actions under federal law. Moreover, because the dispensary is operating within
1,000 feet of a school, enhanced federal penalties apply. See21 U.S.C. § 860(a),

 
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 67 of 80

 

January 12, 2012
Page 2

The provisions of federal law relating to controlled substances have direct and
unambiguous implications for property owners and managers, Specifically, Title 21, United
States Code, Section $56(a) provides that it is unlawiul to “knowingly and intentionally rent, lease,
profit from, or make available for use, with or without compensation, [a] place for the purpose of
unlawfully manufacturing, storing, distributing, or using a controlled substance.” A violation of
_ this provision may result in criminal prosecution and civil penalties. In addition, any person or

entity with an ownership interest in real property, with knowledge or reason to know that the real
- property: is being used for illegal drug sales, may have his interest in the property forfeited to the
government without compensation. See 21 U.S.C. § 881(a)(7).

This letter constitutes formal notification that a marijuana dispensary is operating on the
above described property in violation of federal law. You are further advised that the real

property is subject to forfeiture, and any money you receive, or have received, from the dispensary

owner may also be subject to seizure and forfeiture. This letter also constitutes formal notice that

action will be taken to seize and forfeit such property if you do not cause the sale and/or

_ distribution of marijuana and marijuana-infused substances at the above referenced location to be
discontinued within 45 days from the date of this letter, specifically, by Monday, February 27,

2012. Your prompt attention to this matter is strongly advised.

pincerely,
oN gg G4
Me I WE
7 Pte wg ‘ Ly Reuss secretes
;
ft

JOHN F. WALSH
f United States Attorney

JEWije

 
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 68 of 80

EXHIBIT D

27
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 69 of 80

Office of the Attorney General
Washington. B @. 20330

 

January 4, 2018

MEMORANDUM FOR ALL UNITED STATES ATTORNEYS

  
 

FROM: Jefferson B, Sessions, dt
Attorney General

SUBJECT: Marijuana Enforcement

Jn the Controlled Substances Act, Congress has generally prohibited the cultivation,
distribution, and possession of marijuana. 21 U.S.C. § 801 ef seq. It has established significant
penalties for these crimes. 21] U.S.C. § 841 ef seq. These activities also may serve as the basis
for the prosecution of other crimes, such as those prohibited by the money laundering statutes,
the unlicensed money transmitter statute, and the Bank Secrecy Act. 18 U.S.C. §§ 1956-57,
960; 31 U.S.C. $5318. These statutes reflect Congress's determination that marijuana is a
dangerous drug and that marijuana activity is a serious crime.

Indeciding which marijuana activities to prosecute under these laws with the

Department’s finite resources, prosecutors should follow the well-established principles that
govern all federal prosecutions, . Attorney General Benjamin Civiletti originally set forth these
principles in 1980, and they have been refined over time, as reflected in chapter 9-27.000 of the
U.S. Attorneys’ Manual, These principles require federal prosecutors deciding which cases to
prosecute to weigh all relevant considerations, including federal law enforcement priorities set
py the Attorney General, the seriousness of the crime, the deterrent effeci of criminal
prosecution, and the cumulative impact of particular crimes on the community,

Given the Department’s well-established general principles, previous nationwide
guidance specific to marijuana enforcement is unnecessary and is rescinded, effective
immediately.! This memorandum is intended solely as a guide to the exercise of investigalive
and prosecutorial discretion in accordance with al] applicable laws, regulations, and
appropriations. It is not intended to, does not, and may not be relied upon to create any rights,
substantive or procedural, enforceable at law by any party in any matter civil or criminal.

 

' Previous guidance includes; David W. Ogden, Deputy Att'y Gen., Memorandum for Selected United Staics
Attorneys: Investigations and Prosecutions in Stales Authorizing the Medical Use of Marijuana (Oct. 19, 2009),
James M. Cole, Deputy Atty Gen., Memorandum for United States Anorneys: Guidance Regarding the Ogden
Memo in Jurisdictions Seeking to Authorize Marijuana for Medical Use (June 29, 2011); James M. Cole, Deputy
At'y Gen., Memorandum for All United States Attorneys: Guidance Regarding Marijuana Enforcement (Aug, 29,
2013): James M. Cole. Deputy Att'y Gen., Memorandum for All United States Attorneys: Guidance Regarding
Marijuana Related Financial Crimes (Feb. 14, 2014); and Monty Wilkinson, Director of the Executive Office for
U.S. Att’ys, Policy Statement Regarding Marijuana Issues in Indian Country (Oct. 28, 20}¢4).
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 70 of 80

U.S. Depsrtivent of Fus atic

Executive Offics for United States Trastres

 

 

Ofies afihe Director iFastinglon, BC 29520
Apel 26, 2017

Dear Chapter 7 aad Chspter 13 Trusizes;

Your role in administering batkrupiey estates fs indispohsable to the effective and lawfil
functloning of the entire hankrapicy system, Iowy that in the post few yoare, the United Sintes
“‘Trusttes have reneled out to yout to ensure that we are informed about all cases assigded to you
thal involye mianijyana assets, “which are prosoribed pnder federal law and may not be administered
uader the Banksuptoy Code,’ ‘This directive portaing avon in cases in which such assets exe net
iffegal uncer state few.

in recent months, we have aoGced an increase in the rarer ofheniecuptey cases drvyalying
matijuane assets. This isto reiterate and omphasize the finportance of promptnotificatios to your
United States Trustee whenever you wncoyer a marifiatia assetin a case assigned foyou. Onr
goal istg ensure that tiusices are not placed in the untenable position of yiolating federal law by
liquidating, reneiving proceeds from, or in any way adininistering marinana assets, In some
oases, irustces move ta dismiss or object to a chapter 15 pin coufizmation on grounds unrelated to
the controtled substance, You should continue to file any motions or objestions you deem
appropriate, Tt isthe policy of fie United Stules Titsiee Program that United States Trmetecs shall
nove (6 dismiss or object in all cases involving marijuana assets on grounds that such assets may
not be administered wader the Bs anlaupicy Code eyeti ifinustees or other parties objection the same
or different grounds.

 

Lappreciste your contined aid heightened attention ta our directive for Pt ‘ompt
nolification of all cases involving mariiuana assets, Tam eratefial for all the work you do every
day to uphold the integrity of the banlaupicy systemt and to satisfy the highest fiduelery standards.
Your secéiplishments, while not always heraided, dre much appieciaied,

Sincerely yours,

Clifford J. White TT
Director ,

eat = Deputy Director/General Counsel
United States Trustees
Assistant Uniled Stance Trustees

' Cases involving marijuatia agsats include cases in which tho marijuaua assets would leave the
estate through exemption or abandonment,

 

a tineees ewer mneuete

re Pay aetord
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 71 of 80

nt ted States Senate.

SENATE CAUCUS ON
INTERNATIONAL NARCOTICS CONTROL
HART SENATE OFFICE BuiLoine, Foon 818-C
WASHINGTON, DC 20510

April 1, 2014

Ms. Jennifer Shasky Calvery

Director

Financial Crimes. Enforcement Network
U.S. Department of the Treasury

P.O. Box 39

Vienna, VA 22183

Dear Director Calvery:

The mission of the Financial Crimes Enforcement Network (FinCEN) is to safeguard the
nation’s-financial system from illicit use and to combat money laundering, However, the
guidance that FinCEN recently issued regarding the proceeds of illegal marijuana trafficking
severely undermines that mission,

As you know, recently the states of Colorado and Washington became the first
- Jurisdictions in the world to legalize the production, trafficking, possession and use of marijuana
for recreational purposes. Lhe Controlled Substances Act, however, still bans these activities
under federal law.

Last August, the Department of Justice (DOJ) announced that it would not challenge
these state laws, despite their obvious conflict with federal law. Additionally, the DOJ issued
guidance to prosecutors concerning the enforcement of the Controlled Substances Act that would
allow marijuana businesses in these states to operate, notwithstanding their violation of federal
law. However, even afier the DOJ issued this guidance, financial institutions refused to provide
banking services to marijuana businesses. This is not surprising, given the participation of these
businesses in illegal activity. In response, on Pebruary 14, 2014, FinCEN and the DOJ each
issued guidance regarding the proceeds of illegal marijuana trafficking.

Like the memorandum it issued in August, the DOJ’s recent guidance was couched in
terms of prosecutorial or enforcement discretion. But such discretion may not be properly
employed to jacilirate illegal activity. Similarly, FinCEN’s guidance appears focused on
assisting those businesses that seek to inject the proceeds of criminal activity into the nation’s
financial system.’ This turns FinCEN’s mission on its head.

 

' For example, FInCEN’s guidance states that it “should enhance the availability of financial services for.
marijuana-related businesses,” Financial Crimes Enforcement Network, Guidance, BSA Expectations Regar ding
Mavijuana-Related Businesses, FIN-20)4-G001 (February 14, 2014). Moreover; in the press release accompanying
the guidance you stated that “FinCEN seeks to move from the shadows the } historically covert fmancial operations of
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 72 of 80

_ Ms. Jennifer Shasky Calvery
Page 2 of 3

FinCEN’ s guidance purportedly" clarifies how financial institutions can provide services
to marijuana-related businesses.”” However, the guidance is dangerously misleading. Indeed,
following the guidance may expose financial institutions to civil or criminal liability. Congress
and the President may reconsider marijuana’s legality, but until federal law is changed, selling
marijuana, laundering marijuana proceeds, and aiding and abetting those activities all remain
illegal. Far from clarifving the obligations of financial institutions, FinCEN’s guidance appears
_ to create uncertainty where none had existed beforehand.

_ To help Congress, financial institutions, and the American public understand both the
basis and the real-world implications of FinCEN’s guidance, please answer the following
questions:

1. Given FinCEN’s mission to safeguard the nation’s banking system from illicit use
‘and to conmibat money laundering, on what legal authority does it purport to
“enhance the availability of financial services” for illegal drug traffickers?

Does FinCEN's guidance alter the federal criminal laws that prohibit the
distribution and sale of marijuana, the laundering of marijuana proceeds, and any
services that aid and abet these activities?

No

3. Does FinCEN’s guidance alter the federal criminal laws that subject any proceeds
obtained, directly or indirectly, from illegal activity, including the distribution of
marijuana, to forfeiture?

4, Does FinCEN’s guidance alter the Bank Secrecy Act's criminal penalties for
failing to establish an anti-money laundering pro gram designed “to guard against
money laundering through financial institutions”??

Does FinCEN have any authority to exercise enforcement discretion relating to
the federal criminal laws referenced above, or to decline to enforce these laws?

fa

6. Does FinCEN anticipate taking any steps to protect financial institutions from
criminal prosecution by the DOJ ifa financial institution follows its guidance and
provides financial services to illegal drug traffickers? If so, what are those steps?

7, Does FinCEN know of any reason why Suspicious Activity Reports filed by a
financial institution relating to an illegal marijuana business, perhaps with the
name of the marijuana business redacted, may not be used as evidence against that

 

marijuana businesses.” Financial Crimes Enforcement Network, Press Release, FinCEN Issues Guidance to
Finances fal Institutions on Marijuana Businesses (February 14, 2014).
* Financial Crimes Enforcement Network, Guidance: BSA Expee fations Regarding Marijuana-Related Businesses,
FIN-2014-G001 (February: 4, 2014).

* See 31 US.C. §§ 5318(h) & 5322(a).
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 73 of 80

Ms. Jennifer Shasky Calvery
Page 3 af 3

financial institution, including as a party admission under F ederal Rule of
Evidence 801¢d}(2)?

8, How many financial institutions asked FinCEN for guidance about whether they
could provide services to illegal marijuana businesses prior to the issuance of its
guidance?

' Thank you for your cooperation and attention in this matter. We would appreciate a
response by April 15, 2014, Please number your answers in accordance with our questions. If-
you have any questions, please do not hesitate to contact Chris Lucas or David Bleich at (202)
224-5225, or Matt Bentrott at (202) 228-3081,

Sincerely,

“ fod cent

b hive hes Lh aaa ehleng i J EO LAD Reon wt bead, ey ES shen caer

Senator Charles E. Grassley gf te Senator Dianne Feinstein
Co-Chairman ° ==" Chairman

 

 

ad
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 74 of 80

eit:
Oe,
eee Sea
ON eS
rere

‘

OE

obi: US. DB EPARTMENT OF THE TREAGURY
FINANCIAL GRIMES ENFORCEMENT NETWORK

 

. ORECTOR

May 8, 2014
The Honorable Dianne Feinstein The Honorable Charles E, Grassley
Chairman Co-Chairman
Senate Caucus on International Senate Caucus on International
Narcotics Control Narcotics Control
United States Senate United States Senate
818-C Hart Senate Office Building 818-C Hart Senate Office Building
Washington, DC 20510 Washington, DC 20510

Dear Chairmen Feinstein and Grassley:

Thank you for your letter dated April 1, 2014, regarding the Financial Crimes Enforcement
Network (FinCEN) guidance clarifying the Bank Secrecy Act (BSA) expectations for financial
institutions seeking to provide services to state-regulated marijuana-related businesses.
Consistent with the Department of Justice’s recent announcement on its prosecutorial and
enforcement priorities regarding marijuana-related financial crimes, FinCEN’s guidance helps
financial institutions file reports that contain information of high value to law enforcement. As a.
result, law enforcement will have greater insight into marijuana-related business activity
generally, and will be able to focus on businesses and activity that present priority concerns. As

_ requested, responses to your eight questions are set forth below.

Question #1

Given FinCEN's mission to safeguard the nation’s banking system from illicit use and to combat
money laundering, on what legal authority does if purport to “enhance the availability af
financial services” for illegal drug traffickers?

FinCEN does not purport to enhance the availability of financial services for illegal drug
traffickers. The primary objective of FinCEN’s guidance is to enhance financial transparency,
which is core to FinCEN’s mission and a fndamental purpose of the BSA. Given law
enforcement’s priorities with respect to marijuana-related financial crimes, some financial
institutions may accept the risks associated with providing financial services to state-regulated
marijuana-related businesses. Consistent with its mission, FinCEN wants to ensure that any such
financial activity that occurs is transparent and subject to appropriate anti-money laundering

safeguards.

wa finery
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 75 of 80

The Honorable Dianne Feinstein
The Honorable Charles E. Grassley
May 8, 2014 Page 2

Question #2

Does FinCEN’s guidance alter the federal criminal laws that prohibit the distribution and sale of
marijuana, the laundering of marijuana proceeds, and any services that aid and abet these

activities?

FinCEN’s guidance has no impact on the application of federal criminal laws. We defer to the
Department of Justice’s views on the matter in question as outlined in its separate guidance dated

February 14, 2014.
Question #3

Does FinCEN’s guidance alter the federal criminal laws that subject any proceeds obtained,
directly or indirectly, from illegal activity, including the distribution of marijuana, to forfeiture?

As stated above, we defer to the Department of Justice on all matters pertaining to the criminal
treatment of this activity, including issues related to forfeiture.

Question #4

Does FinCEN's guidance alter the Bank Secrecy Act's criminal penalties for failing to establish
an anti-money laundering program designed “to guard against money laundering through
financial institutions?” -

FinCEN’s guidance does not alter any provision of the BSA, including the criminal penalties
provided for in 31 U.S.C, § 5322 and 31 C.F.R. § 1010.840.

Question #5

Does FinCEN have any authority to exercise enforcement discretion relating to the federal
criminal laws referenced above, or to decline to enforce these laws?

Only the Department of Justice has discretion to determine whether to prosecute violations of the
BSA. We defer to them on any questions concerning the enforcement of criminal money

laundering laws.
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 76 of 80

The Honorable Dianne Feinstein
The Honorable Charles E. Grassley

May 8, 2014 Page 3

Question #6

Does FinCEN anticipate taking any steps to protect financial institutions from criminal
prosecution by the DOJ if a financial institution follows its guidance and provides financial

services fo illegal drug traffickers? Ifso, what are the steps?

FinCEN does not interfere with criminal investigations or prosecutions conducted by the
Department of Justice,

Question #7

Does FinCEN know of any reason why Suspicious Activity Reports filed by a financial institution
relating to an illegal marijuana business, perhaps with the name of the marijuana business
redacted, may not be used as evidence against that financial institution, including as a party

admission under Federal Rule of Evidence 801 (d)(2)?

FinCEN has no independent litigation authority. We defer to the Department of Justice on any
questions concerning the Federal Rules of Evidence. We note, however, that suspicious activity
reports (SARs) are confidential, prosecutors must consult with FinCEN’s counsel before
disclosing SARs in discovery, and, as a matter of policy, FinCEN discourages the use of a SAR
against the filing institution as that could chill the filing of such reports in the future,

Question #8

How many financial institutions asked FinCEN for guidance about whether they could provide
services to illegal marijuana businesses prior to the issuance of its guidance?

As with all regulatory matters, in the past we have received questions from financial institutions
both through our Helpline and at industry-sponsored outreach events where FinCEN was a
participant. We do not maintain statistical records on informal contacts with financial
institutions or the particular questions asked. To solicit input from the financial industry
regarding the provision of financial services to marijuana-related businesses, we discussed the
issue at the most recent meeting of the Bank Secrecy Act Advisory Group, a congressionally
established forum that brings together representatives from regulatory and law enforcement
agencies at the state and federal levels, as well as financial institutions and industry
representatives. We have also encouraged financial institutions with questions about the
guidance to contact FinCEN, so that we can monitor questions for the purpose of providing any

necessary additional guidance,
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 77 of 80

The Honorable Dianne Feinstein
The Honorable Charles E. Grassley

May 8, 2014 Page 4

inCEN is committed to fostering a fair bul effective BSA regulatory environment, and we
believe that our recent guidance contributes to that effort. We are alsa committed to listening to
concerms and feedback regarding the guidance’s effectiveness, and making changes where
appropriate. If we may be of further assistance on this issue, please contact Patrick O’Brien,
FinCEN’s Congressional Liaison, at 202-354-6037,

Sincerely, _,
¥.

er
HS, ELLE
Fi Lo LPP
Lo
fénnifer Shasky Calvery
Director
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 78 of 80

EXHIBIT E
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 79 of 80

 

 

THE UNITED STATES ATTORNEYS OFFICE

my Sg awn Spt gh eth TE TD a 4 Fp 6 te ENR R

DISTRICT. of MASSACHUSETTS
4.

U.S. Attorneys » District of Massachuseits » News

Department of Justice
U.S. Attorney's Office

District of Massachusetts

 

FOR IMMEDIATE RELEASE Tuesday, July 10, 2018

Statement from U.S. Attorney Andrew Lelling Regarding the
Legalization of Recreational Marijuana in Massachusetts

As of July 1, 2018, the Commonwealth of Massachusetts legalized the distribution of marijuana for
’ recreational and other non-medical uses and, based on public reporis, the Cannabis Control Commission is
now reviewing applications for licenses to grow and sell marijuana products.

Marijuana distribution, however, remains illegal; itis specifically prohibited by federal law. Because | have a
constitutional obligation to enforce the laws passed by Congress, ! will not effectively immunize the residents
of the Commonwealth from federal marijuana enforcement. My office’s resources, however, are primarily
focused on combatting the opioid epidemic that claims thousands of lives in the Commonwealth each year.

Having considered these factors, and the experiences of other states that have legalized marijuana
distribution for non-medical use, | anticipate focusing my office's marijuana enforcement efforts in the

following areas:

- Overproduction: Despite regulatory efforts to address this problem, licensed outdoor marijuana

- cultivation still creates a significant risk of overproduction, which in turn creates the risk of illegal, and
lucrative, marijuana sales to users in nearby states where recreational marijuana use remains illegal.
These out-of-state sales are nearly always cash transactions and so often involve federal tax fraud
designed to hide the illicit cash or jis true source.

 

- Targeted Sales to Minors: Advocates for state-level legalization fail to emphasize the risks
marijuana use poses for minors. And, despite state-mandated age requiremenis, marijuana use
among minors will surely now increase. Study after study confirms that regular marijuana use is
dangerous to adolescent brain development, a process that appears to continue into a person's early
20s. The targeted sale of marijuana to minors may warrant federal prosecution.

- Organized Crime and Interstate Transportation of Drug Proceeds: Drug proceeds often finance
organized criminal activities. My office will continue to prosecute organized criminal groups, like MS-
43, that distribute drugs in viclation of federal law, regardless of whether that distribution is legal under
state laws. To that end, federal investigators will continue to police the Commonweaith for incoming
or outgoing shipments of cash as well as use of the federal banking system.

hitps:d/vanw justice. gov/usao-maipr/statement-us-attorney-andrew-lelling-regarding-legalization-recreational-marjuana ; 2
Case 1:19-cv-11258-ADB Document 1-1 Filed 06/06/19 Page 80 of 80

This list is not exclusive, but only intended to clarify which aspects of the state-level marijuana industry are
most likely to warrant federal involvement. My office will continue to review-all potential marijuana
enforcement matiers on a case-by-case basis, guided by the U.S, Department of Justice’s Principles of
Federal Prosecution.

 

Component(s):
USAO - Massachusetts

 

Updated July 10, 2048

Attps:liwww justice.gov/usao-ma/pr/statement-us-attomey-andrew-lelling-regarding-legalization-recreational-marijuana 2/2
